ICJ_140_ICERD_GEO_RUS_2008-10-15_ORD_01_NA_00_FR.txt.          COUR INTERNATIONALE DE JUSTICE

            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


  AFFAIRE RELATIVE A v L’APPLICATION
 DE LA CONVENTION INTERNATIONALE
UR L’E
     u LIMINATION DE TOUTES LES FORMES
     DE DISCRIMINATION RACIALE
      (GE
        u ORGIE c. FE
                    u DE
                       u RATION DE RUSSIE)

     DEMANDE EN INDICATION DE MESURES
             CONSERVATOIRES

       ORDONNANCE DU 15 OCTOBRE 2008




                2008
         INTERNATIONAL COURT OF JUSTICE

           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING APPLICATION
OF THE INTERNATIONAL CONVENTION
ON THE ELIMINATION OF ALL FORMS
    OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)

  REQUEST FOR THE INDICATION OF PROVISIONAL
                  MEASURES

           ORDER OF 15 OCTOBER 2008

                      Mode officiel de citation :
Application de la convention internationale sur l’élimination de toutes
 s formes de discrimination raciale (Géorgie c. Fédération de Russie),
       mesures conservatoires, ordonnance du 15 octobre 2008,
                     C.I.J. Recueil 2008, p. 353




                           Official citation :
Application of the International Convention on the Elimination of all
 Forms of Racial Discrimination (Georgia v. Russian Federation),
          Provisional Measures, Order of 15 October 2008,
                     I.C.J. Reports 2008, p. 353




                                            No de vente :
SN 0074-4441
BN 978-92-1-071050-3
                                            Sales number    941

                                         15 OCTOBRE 2008

                                          ORDONNANCE




APPLICATION DE LA CONVENTION INTERNATIONALE
   SUR L’E
         u LIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
      (GE
        u ORGIE c. FE
                    u DE
                       u RATION DE RUSSIE)

         DEMANDE EN INDICATION DE MESURES
                   CONSERVATOIRES




     APPLICATION OF THE INTERNATIONAL
CONVENTION ON THE ELIMINATION OF ALL FORMS
         OF RACIAL DISCRIMINATION
      (GEORGIA v. RUSSIAN FEDERATION)

      REQUEST FOR THE INDICATION OF PROVISIONAL
                      MEASURES




                                         15 OCTOBER 2008

                                              ORDER

               COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2008

                              15 octobre 2008


    AFFAIRE RELATIVE Av L’APPLICATION DE
    LA CONVENTION INTERNATIONALE SUR
    L’E
      u LIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
              (GE
                u ORGIE c. FE
                            u DE
                               u RATION DE RUSSIE)
            DEMANDE EN INDICATION DE MESURES
                    CONSERVATOIRES




                            ORDONNANCE

Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA, TOMKA,
           ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, juges ;
           M. GAJA, juge ad hoc ; M. COUVREUR, greffier.


    La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
du Règlement,
    Rend l’ordonnance suivante :
   1. Considérant que, par une requête déposée au Greffe de la Cour le
12 août 2008, le Gouvernement de la Géorgie a introduit une instance
contre la Fédération de Russie pour violations de la convention interna-
 ionale sur l’élimination de toutes les formes de discrimination raciale (ci-
après la « CIEDR ») ;

4

  2. Considérant que, dans sa requête, la Géorgie invoque, pour fonder
a compétence de la Cour, l’article 22 de la CIEDR, qui dispose que
      « [t]out différend entre deux ou plusieurs Etats parties touchant
      l’interprétation ou l’application de la présente Convention qui n’aura
      pas été réglé par voie de négociation ou au moyen des procédures
      expressément prévues par ladite Convention sera porté, à la requête
      de toute partie au différend, devant la Cour internationale de Justice
      pour qu’elle statue à son sujet, à moins que les parties au différend
      ne conviennent d’un autre mode de règlement » ;
    3. Considérant que, dans sa requête, la Géorgie indique que
         « La Fédération de Russie, par l’intermédiaire de ses organes et
      agents ainsi que d’autres personnes et entités exerçant une autorité
      gouvernementale, et par l’intermédiaire des forces séparatistes d’Ossé-
      tie du Sud et d’Abkhazie agissant sous sa direction et son contrôle, a
      pratiqué, encouragé et appuyé la discrimination raciale dans les régions
      géorgiennes d’Ossétie du Sud et d’Abkhazie en lançant des attaques
      contre des personnes de souche géorgienne et d’autres groupes ethni-
      ques et en se livrant à des expulsions massives de ces populations » ;
et que la Fédération de Russie cherche à consolider les changements de la
composition ethnique de l’Ossétie du Sud et de l’Abkhazie découlant de
ses actes « en empêchant le retour en Ossétie du Sud et en Abkhazie des
citoyens de souche géorgienne déplacés par la force et en entravant l’exer-
cice par la Géorgie de sa juridiction sur cette partie de son territoire » ; et
qu’elle soutient que « [c]ette modification de la composition démographi-
que de l’Ossétie du Sud et de l’Abkhazie est destinée à asseoir les bases
d’une affirmation illicite d’indépendance vis-à-vis de la Géorgie par les
autorités séparatistes de facto sud-ossètes et abkhazes » ;
   4. Considérant que la Géorgie présente ainsi l’origine du conflit en
Ossétie du Sud :
         « Le 10 novembre 1989, le soviet régional du district autonome
      d’Ossétie du Sud [qui faisait partie de la République socialiste sovié-
      tique de Géorgie] demanda officiellement au soviet suprême de Géor-
      gie de modifier le statut du district et de lui accorder celui de « Répu-
      blique autonome ». Après le refus [du soviet suprême de Géorgie], le
      28 novembre 1990, le soviet régional rebaptisa le district en « Répu-
      blique soviétique d’Ossétie du Sud » et fixa la date des élections en
      vue de la constitution d’un nouveau soviet suprême au 9 décembre
      1990...
         Le 11 décembre 1990, le soviet suprême de Géorgie déclara les
      élections du 9 décembre illégitimes ..., annula les résultats et abolit le
      district autonome d’Ossétie du Sud ainsi que son soviet régional.

         A la suite de ces événements, un violent conflit éclata... Au cours de
      l’année 1991, coïncidant avec la déclaration d’indépendance de la
      Géorgie le 9 avril, plus de 1000 personnes furent tuées durant les com-

5

    bats qui se déroulèrent en Ossétie du Sud. Pendant cette période, quel-
    que 23 000 personnes de souche géorgienne furent contraintes de fuir
    l’Ossétie du Sud et de s’installer dans d’autres régions de Géorgie » ;
   5. Considérant que, en ce qui concerne le début du conflit en Abkha-
zie, la Géorgie soutient que, à la suite de la dissolution de l’Union sovié-
 ique en décembre 1991, « les séparatistes abkhazes dirigés par Vladislav
Ardzinba cherchèrent à faire sécession de la République de Géorgie,
notamment en recourant à la force » ;
   6. Considérant qu’il est en outre soutenu dans la requête que la Fédé-
ration de Russie a « violé les obligations que lui impose la CIEDR au
cours de trois phases distinctes de ses interventions en Ossétie du Sud et
en Abkhazie » dans la période allant de 1990 au mois d’août 2008 ;
   7. Considérant que la Géorgie affirme que la première phase d’inter-
vention s’est déroulée, en Ossétie du Sud, entre 1990 et 1992 et, en
Abkhazie, entre 1991 et 1994 ; qu’elle avance que, pendant cette première
phase, « la Fédération de Russie a apporté un appui vital aux séparatistes
d’Ossétie du Sud et d’Abkhazie dans le cadre d’attaques et d’expulsions
massives visant la quasi-totalité de la population de souche géorgienne de
ces deux régions », cet appui consistant notamment « à assurer la fourni-
 ure d’armes et de matériel et le recrutement de mercenaires pour soutenir
 es forces séparatistes dans les deux régions, et, dans le cas de l’Abkhazie,
à déployer ses propres forces armées pour assister directement les sépa-
ratistes dans leurs opérations militaires » ;
   8. Considérant que la Géorgie avance que les hostilités ont officielle-
ment pris fin le 24 juin 1992 en Ossétie du Sud, avec la signature, par la
Géorgie, les « forces séparatistes » sud-ossètes et la Fédération de Russie,
de l’accord sur les principes du règlement du conflit entre la Géorgie et
 ’Ossétie du Sud, et le 14 mai 1994 en Abkhazie, avec la signature à Mos-
cou, par la Géorgie, les « forces séparatistes » abkhazes et la Fédération
de Russie, d’un accord de cessez-le-feu et de séparation des forces ; et que
 ’un et l’autre de ces accords prévoyaient la création d’une force collective
de maintien de la paix qui, selon la Géorgie, était « essentiellement com-
posée de soldats de la paix russes prétendument neutres » ;
   9. Considérant que la Géorgie soutient que la signature de ces accords,
qui « ont formalisé le double statut de la Fédération de Russie en tant que
partie à ces conflits, d’une part, et soi-disant garant du maintien de la
paix et facilitateur des négociations, de l’autre », marque la deuxième
phase de « l’intervention de la Fédération de Russie » en Ossétie du Sud et
en Abkhazie, respectivement ;
   10. Considérant que la Géorgie soutient que :
       « En mettant en œuvre des politiques de discrimination raciale en
    Ossétie du Sud et en Abkhazie sous le couvert de sa mission de main-
    tien de la paix, la Fédération de Russie s’est employée à pérenniser le
    déplacement forcé de diverses populations, notamment de souche
    géorgienne, auquel avait abouti le « nettoyage ethnique » pratiqué
    entre 1991 et 1994 » ;

6

qu’elle avance que la Fédération de Russie a « soutenu les revendications
 ndépendantistes des séparatistes de l’Ossétie du Sud et de l’Abkhazie à
 ’égard de la Géorgie » ; et qu’elle ajoute que « la réalisation de cet objectif
suppose nécessairement l’expulsion de leurs foyers des personnes de
souche géorgienne et d’autres populations, et le déni de leur droit de re-
 ourner dans leurs foyers et de vivre en paix sur le territoire souverain
de la Géorgie » ;
   11. Considérant que la Géorgie affirme que, dans le cadre de sa poli-
 ique de discrimination raciale, la Fédération de Russie, « depuis les
conflits de 1991-1994, a systématiquement fait obstacle au retour des per-
sonnes déplacées » et que, en conséquence, « les changements démogra-
phiques imposés à la population par les séparatistes sud-ossètes et ab-
khazes avec le soutien de la Russie » risquaient davantage de devenir
permanents ;
   12. Considérant que, dans sa requête, la Géorgie relève que la Fédé-
ration de Russie a pris d’autres mesures contraires à la CIEDR dans
 e cadre de sa politique de soutien « aux séparatistes sud-ossètes et ab-
khazes » ; et qu’elle soutient qu’ainsi la Fédération de Russie a « accordé
 a nationalité russe à la quasi-totalité des habitants de souche non géor-
gienne d’Ossétie du Sud et d’Abkhazie », et que les personnes de souche
géorgienne demeurées dans ces régions ayant « refusé de renoncer à leur
nationalité géorgienne en faveur de la nationalité russe ont été victimes
d’actes d’intimidation et de harcèlement de soldats liés aux forces armées
de la Fédération de Russie » ;
   13. Considérant que la Géorgie affirme que « [l]es autorités séparatistes
contrôlant de facto l’Ossétie du Sud et l’Abkhazie bénéficient, dans la
mise en œuvre de mesures discriminatoires à l’encontre de la population
de souche géorgienne, d’un soutien massif et sans précédent de la Fédéra-
 ion de Russie » et que ce soutien
     « prive de leur droit à l’autodétermination les personnes de souche
     géorgienne demeurées en Ossétie du Sud et en Abkhazie et celles qui
     s’efforcent de retourner dans leurs foyers en Ossétie du Sud et en
     Abkhazie depuis les cessez-le-feu intervenus respectivement en 1992
     et en 1994 » ;
et qu’elle avance que, « [e]n reconnaissant et en soutenant les autorités
séparatistes d’Ossétie du Sud et d’Abkhazie, la Fédération de Russie
empêche également la Géorgie de s’acquitter des obligations qui lui
 ncombent aux termes de la CIEDR en exerçant son autorité sur son ter-
ritoire » ;
   14. Considérant que, dans sa requête, la Géorgie soutient que « [l]a
Fédération de Russie a aussi tenté systématiquement de porter atteinte à
 son] intégrité territoriale » en prenant des dispositions pour reconnaître
 ’indépendance de l’Ossétie du Sud et de l’Abkhazie ; et qu’elle ajoute que
ces actes ont « considérablement attisé les tensions en Ossétie du Sud et en
Abkhazie et ouvert la voie à un nouveau conflit » ;
   15. Considérant que la Géorgie avance que, depuis le mois d’avril 2008,

7

en sus des mesures qu’elle a prises pendant cette période pour renforcer la
 égitimité des institutions de facto des autorités séparatistes, « la Fédéra-
 ion de Russie ... a multiplié ses activités militaires [dans les deux régions]
en prélude à son invasion de la Géorgie, au mois d’août 2008 » ; et que,
selon elle, « [l]e renforcement du dispositif militaire russe s’est accom-
pagné d’une campagne de discrimination à l’encontre des personnes de
souche géorgienne et de toute autre personne susceptible de s’opposer à
 ’expansion de l’influence russe en Ossétie du Sud et en Abkhazie » ;
   16. Considérant que la Géorgie affirme que, « [à] rebours des tentatives
 aites par la Russie pour fomenter la création d’Etats ethniquement
homogènes qui soient tributaires d’elle sur les plans politique, écono-
mique, social et militaire », la Géorgie a toujours « lutté pour intégrer les
communautés abkhaze et sud-ossète dans un Etat géorgien démocratique
et multiethnique » et offert aux deux régions une « autonomie illimitée » ;
et qu’elle soutient qu’« [e]lle n’a en outre cessé d’insister pour que soit res-
pecté le droit de toutes les personnes déplacées (quelle que soit leur ori-
gine ethnique) de retourner dans leurs foyers » ;
   17. Considérant que la Géorgie soutient que la troisième phase de
« l’intervention russe en Ossétie du Sud et en Abkhazie a débuté le
8 août 2008, avec l’invasion par les forces russes » de son territoire ;
   18. Considérant que la Géorgie allègue que,
     « [e]n réaction aux bombardements persistants par les forces sépara-
     tistes de villages abritant des personnes de souche géorgienne en
     Ossétie du Sud, les forces militaires géorgiennes ont lancé le 7 août
     2008 une opération d’ampleur limitée dans un territoire tenu par les
     séparatistes afin de mettre un terme à ces attaques » ;
et qu’elle expose que la Fédération de Russie a riposté à ses actions « par
une invasion à grande échelle » du territoire géorgien le 8 août 2008,
« occup[ant] plus de la moitié de la Géorgie et ... attaqu[ant] des civils et
des biens de caractère civil » dans tout le pays, au prix « de nombreuses
victimes et d’importants dégâts » ;
   19. Considérant que, selon la Géorgie, la situation en Abkhazie a,
dans le même temps, vite commencé à se détériorer, avec des attaques
 ancées contre des villages géorgiens de la vallée de Kodori, le bombar-
dement de Poti, port géorgien sur la mer Noire, et le déploiement de
 ’infanterie et de véhicules blindés russes en Abkhazie ;
   20. Considérant que la Géorgie prétend, « en son nom propre et en
qualité de parens patriae », que la Fédération de Russie,
     « par l’intermédiaire de ses organes et agents et d’autres personnes et
     entités exerçant une autorité gouvernementale, ainsi que par l’inter-
     médiaire des forces séparatistes sud-ossètes et abkhazes et d’autres
     agents opérant sur ses instructions et sous sa direction et son contrôle,
     s’est rendue responsable de violations graves des obligations fonda-
     mentales que lui impose la CIEDR, notamment en ses articles 2, 3,
     4, 5 et 6 » ;

8

  21. Considérant que la Géorgie avance en outre que la liste, non
exhaustive, de ces violations est la suivante :

    « a) une discrimination systématique et généralisée à l’encontre des
         populations de souche géorgienne et d’autres groupes d’Ossétie
         du Sud et d’Abkhazie au cours des conflits de 1991-1994, 1998,
         2004 et 2008, notamment sous la forme de meurtres, actes
         d’agression illicites contre des civils et biens de caractère civil,
         actes de torture, viols, déportations et déplacements forcés,
         emprisonnements et prises d’otages, disparitions forcées, des-
         tructions arbitraires et appropriations illicites de biens non jus-
         tifiées par des nécessités militaires, et pillages ;
      b) le déni systématique et généralisé, sur des bases discrimina-
         toires, opposé aux réfugiés et aux personnes déplacées, notam-
         ment de souche géorgienne, de leur droit de retourner dans
         leurs foyers en Ossétie du Sud et en Abkhazie ;
      c) l’appropriation et la vente illicites, systématiques et généralisées
         d’habitations et d’autres biens appartenant aux personnes de
         souche géorgienne et d’autres groupes déplacées de force durant
         les conflits de 1991-1994, 1998, 2004 et 2008, et le déni de leur
         droit de retourner en Ossétie du Sud et en Abkhazie ;

     d) la discrimination permanente à l’encontre des personnes de
        souche géorgienne en Ossétie du Sud et dans le district de Gali en
        Abkhazie, notamment sous la forme de pillages, prises d’otages,
        brutalités et actes d’intimidation, privation du droit de cir-
        culer librement, déni du droit à l’éducation dans leur langue
        maternelle, pressions visant à les contraindre à accepter la
        citoyenneté ou un passeport russes, menaces d’impôts punitifs
        et expulsion de ceux conservant la nationalité géorgienne ;
     e) la promotion, la défense et le soutien de la discrimination eth-
        nique pratiquée par les autorités séparatistes de facto d’Ossétie
        du Sud et d’Abkhazie et la reconnaissance comme licite d’une
        situation créée par un manquement grave de la Russie aux obli-
        gations que lui impose la CIEDR et à ses obligations erga
        omnes, à savoir la reconnaissance totale ou partielle des entités
        séparatistes abkhaze et sud-ossète assimilable à la recon-
        naissance d’une situation créée par un « nettoyage ethnique »
        constitutif du crime contre l’humanité de persécution et dis-
        crimination systématique fondées sur l’origine ethnique ;
     f) le fait d’empêcher la République de Géorgie d’exercer sa juri-
        diction territoriale dans les régions d’Ossétie du Sud et d’Abkha-
        zie pour y exécuter les obligations que lui impose la CIEDR ;
     g) le déclenchement d’une guerre d’agression contre la Géorgie
        avec pour objectifs : i) de s’assurer, en Ossétie du Sud et en
        Abkhazie, des alliés ethniquement homogènes et échappant à
        toute influence politique, sociale et culturelle géorgienne ; ii) de

9

          priver de manière permanente les personnes de souche géor-
          gienne déplacées du droit de retourner dans leurs foyers en
          Ossétie du Sud et en Abkhazie ; iii) de priver de manière per-
          manente l’ensemble du peuple de Géorgie du droit à l’auto-
          détermination que lui garantit la CIEDR » ;
  22. Considérant que, au terme de sa requête, la Géorgie prie la Cour
de dire et juger que
     « la Fédération de Russie, par l’intermédiaire de ses organes et
     agents et d’autres personnes et entités exerçant une autorité gouver-
     nementale, ainsi que par l’intermédiaire des forces séparatistes sud-
     ossètes et abkhazes et d’autres agents opérant sur ses instructions ou
     sous sa direction et son contrôle, a violé les obligations que lui
     impose la CIEDR :
     a) en se livrant à des actes et pratiques de « discrimination raciale
         contre des personnes, groupes de personnes ou institutions » et
         en ne faisant pas « en sorte que toutes les autorités publiques et
         institutions publiques, nationales et locales, se conforment à
         cette obligation », en violation de l’alinéa a) du paragraphe 1 de
         l’article 2 de la CIEDR ;
     b) en « encourageant, défendant ou appuyant la discrimination
         raciale », en violation de l’alinéa b) du paragraphe 1 de l’article 2
         de la CIEDR ;
     c) en n’« interdisant pas, par tous les moyens appropriés, y compris,
         si les circonstances l’exigent, des mesures législatives, ... la discri-
         mination raciale ... et en n’y mettant pas fin », en violation de
         l’alinéa d) du paragraphe 1 de l’article 2 de la CIEDR ;
     d) en ne condamnant pas la « ségrégation raciale » et en n’« élimi-
         nant pas ... toutes les pratiques de cette nature » en Ossétie du
         Sud et en Abkhazie, en violation de l’article 3 de la CIEDR ;
     e) en ne « condamnant pas toute propagande et toutes organisa-
         tions ... qui prétendent justifier ou encourager toute forme de haine
         et de discrimination raciales » et en n’« adoptant pas immédiate-
         ment des mesures positives destinées à éliminer toute incitation à
         une telle discrimination », en violation de l’article 4 de la CIEDR ;
      f) en portant atteinte à la jouissance, par les populations de souches
         géorgienne, grecque et juive d’Ossétie du Sud et d’Abkhazie, des
         droits de l’homme fondamentaux énumérés à l’article 5 de la
         CIEDR, en violation de cet article 5 ;
     g) en n’assurant pas « une protection et une voie de recours effec-
         tives » contre les actes de discrimination raciale, en violation de
         l’article 6 de la CIEDR » ;
  23. Considérant que la Géorgie prie également la Cour
     « d’ordonner à la Fédération de Russie de prendre toutes les mesures
     nécessaires pour s’acquitter des obligations que lui impose la CIEDR,
     notamment :

10

       a) de cesser immédiatement toutes ses activités militaires sur le ter-
          ritoire de la République de Géorgie, y compris en Ossétie du Sud
          et en Abkhazie, et d’en retirer immédiatement tout son personnel
          militaire ;
       b) de prendre toutes les mesures nécessaires et appropriées pour
          assurer le retour rapide, effectif et en toute sécurité en Ossétie du
          Sud et en Abkhazie des personnes déplacées ;
       c) de s’abstenir de toute appropriation illicite d’habitations et de
          biens appartenant à des personnes déplacées ;
       d) de prendre toutes les mesures nécessaires pour que les popula-
          tions de souche géorgienne restées en Ossétie du Sud et dans le
          district de Gali ne soient pas victimes de discrimination et,
          notamment, pour qu’elles soient protégées des pressions visant à
          leur faire prendre la nationalité russe et que leur droit à recevoir
          une éducation dans leur langue maternelle soit respecté ;
       e) de réparer intégralement le préjudice qu’elle a causé en appuyant
          le nettoyage ethnique pratiqué lors des conflits de 1991-1994 et
          en ne mettant pas fin à ses conséquences, et en refusant ultérieu-
          rement d’autoriser le retour des personnes déplacées ;
       f) de ne pas reconnaître, de quelque façon que ce soit, les autorités
          séparatistes de facto sud-ossètes et abkhazes ni le fait accompli
          créé par le nettoyage ethnique ;
       g) de ne prendre aucune mesure discriminatoire contre les per-
          sonnes, physiques ou morales, de nationalité ou de souche
          géorgiennes se trouvant sous sa juridiction ou son contrôle ;
       h) de permettre à la Géorgie d’exécuter les obligations que lui
          impose la CIEDR en retirant ses forces d’Ossétie du Sud et
          d’Abkhazie, et de permettre à la Géorgie de rétablir son autorité
          et sa juridiction sur ces régions ;
       i) d’indemniser intégralement la Géorgie pour tous les préjudices
          découlant de ses faits internationalement illicites » ;
   24. Considérant que, le 14 août 2008, la Géorgie, invoquant l’article 41
du Statut de la Cour et les articles 73, 74 et 75 du Règlement, a présenté
une demande en indication de mesures conservatoires, dans l’attente de
 ’arrêt de la Cour sur l’instance introduite par elle contre la Fédération de
Russie, à l’effet de sauvegarder les droits qu’elle tient de la CIEDR
« s’agissant de protéger ses ressortissants des violences à caractère discri-
minatoire que leur infligent les forces armées russes opérant de concert
avec des milices séparatistes et des mercenaires étrangers », à savoir des
       « attaques contre les civils et les biens de caractère civil, meurtres,
       déplacements forcés, déni d’aide humanitaire, pillages et destruc-
       tions généralisés de villes et villages, entre autres, en Ossétie du Sud
       et dans les régions voisines de Géorgie, en Abkhazie et dans les
       régions voisines, sous occupation russe » ;
     25. Considérant que la Géorgie fait observer que « [l]a poursuite de ces

11

violences à caractère discriminatoire entraîne une menace particulière-
ment imminente de préjudice irréparable aux droits qu[’elle] tient de la
CIEDR en litige en l’affaire » ;
  26. Considérant que, dans sa demande en indication de mesures conser-
vatoires, la Géorgie renvoie à la base de compétence de la Cour invoquée
dans sa requête, ainsi qu’aux faits et aux conclusions exposés dans cette
dernière ;
  27. Considérant que la Géorgie réitère la position exposée dans sa
requête, affirmant que,
     « depuis le début des années quatre-vingt-dix, la Fédération de Rus-
     sie, agissant de concert avec des mercenaires et forces séparatistes
     dans les régions géorgiennes d’Ossétie du Sud et d’Abkhazie, se livre
     dans celles-ci à une politique systématique de discrimination eth-
     nique à l’encontre de la population de souche géorgienne et d’autres
     groupes » ;
et que les actes commis dans ce cadre ont « directement ou indirectement
causé la mort ou la disparition de milliers de civils et le déplacement, à
 ’intérieur du pays, de quelque 300 000 personnes », qui se trouvent pri-
vées de leur droit au retour ;
   28. Considérant que la Géorgie avance que, le 8 août 2008, la Fédéra-
 ion de Russie, « prêtant main-forte aux séparatistes en Ossétie du Sud et
en Abkhazie, a entrepris une véritable invasion militaire du territoire
géorgien », qui est à l’origine « de centaines de morts parmi la population
civile, de destructions massives de biens de caractère civil et du départ de
 a quasi-totalité de la population de souche géorgienne de l’Ossétie du
Sud » ; et qu’elle avance en outre que le retrait des forces armées géor-
giennes et la déclaration unilatérale de cessez-le-feu n’ont pas empêché la
Fédération de Russie de poursuivre ses opérations militaires au-delà des
 imites de l’Ossétie du Sud, dans des territoires contrôlés par le Gouver-
nement géorgien ;
   29. Considérant que la Géorgie soutient que, le 13 août 2008,
     « les forces armées russes, opérant de concert avec les miliciens sépa-
     ratistes sud-ossètes et des mercenaires étrangers, [ont] entrepris une
     campagne de nettoyage ethnique qui a notamment pris la forme de
     meurtres et déplacements forcés de personnes de souche géorgienne,
     ainsi que de pillages et de destructions massives dans les villages
     jouxtant l’Ossétie du Sud » ;
   30. Considérant que la Géorgie allègue que les faits suivants consti-
 uent des « violations des droits de l’homme ... commises de manière dis-
criminatoire à l’encontre de ressortissants géorgiens en Ossétie du Sud et
dans les environs » :
     « — les forces russes et les milices séparatistes ont exécuté sommai-
         rement des civils et des personnes hors de combat de souche
         géorgienne, après avoir vérifié leur origine ethnique, dans les
         villages de Nikosi, Kurta et Armarishili ;

12

      — les forces russes et les milices séparatistes ont pillé et incendié
        un grand nombre de maisons dans les villages de Karbi, Mereti,
        Disevi, Ksuisi, Kitsnisi, Beloti, Vanati et Satskheneti, et ont
        exécuté des civils âgés ;
      — les forces russes ont transféré de force vers le camp de détention
        de Kurta des personnes de souche géorgienne demeurées en
        Ossétie du Sud ;
      — à Gori, les forces russes ont bombardé l’hôpital, l’université, la
        place du marché et le bureau de poste, alors que cette ville
        n’était pas défendue et n’abritait aucune présence militaire
        géorgienne » ;
   31. Considérant que la Géorgie affirme que « [l]e pillage et la destruction
 ystématiques des villages géorgiens visent clairement à empêcher le retour
des civils déplacés en raison de l’agression russe qui a débuté le 8 août » ;
   32. Considérant que la Géorgie soutient en outre que les opérations
militaires russes se sont étendues en Abkhazie et au-delà, pour inclure
« des attaques contre le port de Poti, sur la mer Noire, causant la mort de
nombreux civils et des destructions massives de biens de caractère civil »,
ainsi que l’occupation de la ville de Zugdidi, dont la population civile a
été victime de « pillages généralisés et d’autres mauvais traitements » ; et
qu’elle affirme que les civils géorgiens du district de Gali se sont vu priver
de leur droit de circuler librement et ont été soumis à des mesures d’inti-
midation et à des pressions croissantes destinées à leur faire adopter la
nationalité russe ;
   33. Considérant que la Géorgie avance que « les droits en cause sont
ceux visés aux articles 2, 3, 4, 5 et 6 de la CIEDR » ; et qu’elle avance en
outre que les droits qu’elle tient de la CIEDR et qu’elle cherche, par sa
demande, à sauvegarder « découlent ... des obligations incombant à la
Fédération de Russie d’empêcher que ne soient commis des actes de dis-
crimination raciale », précisant qu’il s’agit notamment :
     « a) du droit à ce que, conformément au paragraphe 1 de l’article 2,
          la Fédération de Russie et les autorités séparatistes agissant
          sous sa direction et sous son contrôle s’abstiennent de tout
          nouvel acte ou pratique de discrimination fondée sur l’origine
          ethnique contre des citoyens géorgiens et que les civils soient
          pleinement protégés contre de tels actes dans les territoires sous
          occupation ou contrôle effectif des forces russes ;
       b) du droit à ce que, conformément à l’article 3, la Fédération de
          Russie et les autorités séparatistes agissant sous sa direction et
          sous son contrôle s’abstiennent de tout nouvel acte entraî-
          nant la reconnaissance de la ségrégation fondée sur l’origine
          ethnique pratiquée à l’encontre de citoyens géorgiens ou ren-
          dant celle-ci permanente par le déplacement forcé ou le déni
          du droit au retour des personnes déplacées, en Ossétie du Sud,
          en Abkhazie et dans les territoires voisins sous occupation
          ou contrôle effectif des forces russes ;

13

      c) du droit à ce que, conformément à l’article 5, la Fédération de
         Russie et les autorités séparatistes agissant sous sa direction et
         sous son contrôle s’abstiennent de tout nouvel acte tel que des
         citoyens géorgiens soient empêchés de jouir de droits de
         l’homme fondamentaux, en particulier du droit à la sûreté de la
         personne et à la protection contre les voies de fait ou les sévices,
         du droit de circuler librement et de choisir sa résidence à l’inté-
         rieur des frontières de la Géorgie, du droit au retour en toute
         sécurité des personnes déplacées, ainsi que du droit à la protec-
         tion des habitations et des biens contre les actes de pillage et de
         destruction ; et
      d) du droit à ce que, conformément à l’article 6, la Fédération de
         Russie et les autorités séparatistes agissant sous sa direction et
         sous son contrôle s’abstiennent de tout acte privant les citoyens
         géorgiens soumis à leur juridiction d’une protection et d’une
         voie de recours effectives contre les actes de discrimination
         fondée sur l’origine ethnique et les violations des droits de
         l’homme » ;
   34. Considérant que la Géorgie prie en conséquence la Cour, « de
 oute urgence » et « pour éviter qu’un préjudice irréparable ne soit causé
aux droits qu’elle-même et ses ressortissants tiennent de la CIEDR »,
d’indiquer les mesures suivantes :
     « a) la Fédération de Russie donnera plein effet aux obligations lui
          incombant aux termes de la Convention ;
       b) la Fédération de Russie mettra fin immédiatement à toute
          conduite susceptible d’avoir pour effet, directement ou indirec-
          tement, une forme quelconque de discrimination fondée sur
          l’origine ethnique, par le fait de ses forces armées ou d’autres
          organes, agents, personnes et entités exerçant des fonctions
          d’autorité publique, ou par l’intermédiaire de forces sépara-
          tistes agissant sous sa direction et sous son contrôle en Ossétie
          du Sud et en Abkhazie, ou dans tout territoire sous occupation
          ou contrôle effectif des forces russes ;
       c) en particulier, la Fédération de Russie mettra fin immédiate-
          ment aux violations des droits de l’homme visant de manière
          discriminatoire les personnes de souche géorgienne — attaques
          contre les civils et les biens de caractère civil, meurtres, dépla-
          cements forcés, déni d’aide humanitaire, pillage et destruction
          massifs de villes et de villages et toute mesure qui pérenniserait
          le déni du droit au retour des personnes déplacées — en Ossétie
          du Sud et dans les régions voisines de Géorgie, en Abkhazie et
          dans les régions voisines de Géorgie, et dans tout autre terri-
          toire sous occupation ou contrôle effectif russe » ;
   35. Considérant que, les 12 et 14 août 2008, dates auxquelles la requête
et la demande en indication de mesures conservatoires, respectivement,

14

ont été déposées au Greffe, le greffier adjoint a informé le Gouvernement
de la Fédération de Russie du dépôt de ces documents et lui en a immé-
diatement adressé des originaux signés, en application du paragraphe 2
de l’article 40 du Statut de la Cour ainsi que du paragraphe 4 de l’ar-
 icle 38 et du paragraphe 2 de l’article 73 du Règlement ; et que le greffier
adjoint a également informé le Secrétaire général de l’Organisation des
Nations Unies de ce dépôt ;
   36. Considérant que, le 15 août 2008, le greffier a informé les Parties
que le président, agissant en vertu du paragraphe 3 de l’article 74 du
Règlement, avait fixé au 8 septembre 2008 la date d’ouverture de la pro-
cédure orale sur la demande en indication de mesures conservatoires ;
   37. Considérant que, le 15 août 2008 également, le président, se réfé-
rant au paragraphe 4 de l’article 74 du Règlement, a adressé aux deux
Parties une communication, les invitant instamment à « agir de manière
que toute ordonnance de la Cour sur la demande en indication de me-
sures conservatoires puisse avoir les effets voulus » ;
   38. Considérant que, en attendant que la communication prévue au
paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règlement ait été
effectuée par transmission du texte bilingue de la requête imprimé aux
Membres des Nations Unies, le greffier a, le 19 août 2008, informé ces
Etats du dépôt de la requête et de son objet, ainsi que du dépôt de la
demande en indication de mesures conservatoires ;
   39. Considérant que, la Cour ne comptant sur le siège aucun juge de
nationalité géorgienne, le Gouvernement de la Géorgie s’est prévalu des
dispositions de l’article 31 du Statut de la Cour et a désigné M. Gior-
gio Gaja pour siéger en qualité de juge ad hoc en l’affaire ;
   40. Considérant que, par note verbale datée du 19 août 2008 et reçue
au Greffe le même jour, la Fédération de Russie a informé la Cour de la
désignation d’agents aux fins de l’affaire ;
   41. Considérant que, le 25 août 2008, la Géorgie, invoquant « l’évolu-
 ion rapide de la situation en Abkhazie et en Ossétie du Sud », a soumis
une « demande en indication de mesures conservatoires modifiée » (ci-
après la « demande modifiée ») ;
   42. Considérant que, dans sa demande modifiée, la Géorgie avance
que, « à la suite de l’invasion lancée par ses forces le 8 août 2008 », la
Fédération de Russie a pris le contrôle de la totalité de l’Ossétie du Sud
et de l’Abkhazie ainsi que de « certaines parties adjacentes du territoire de
 a Géorgie » ; que, selon elle, les personnes de souche géorgienne ont été
victimes, dans ces régions, de mesures de discrimination systématiques
puisque, notamment, elles ont fait l’objet de violences physiques et leurs
habitations ont été livrées au pillage et à la destruction ; et qu’il est indi-
qué que « [l]’objectif manifeste de cette campagne de discrimination est
 ’expulsion massive des habitants de souche géorgienne de l’Ossétie du
Sud, de l’Abkhazie et d’autres parties du territoire de la Géorgie voisines
de celles-ci » ;
   43. Considérant que la Géorgie fait valoir que, sur certaines parties de
son territoire prétendument sous contrôle russe, des personnes de souche

15

géorgienne auraient été victimes « de violents actes de discrimination
raciale » revêtant un caractère « systématique et généralis[é] » ; et qu’elle
ajoute que « [l]’occupation russe du district d’Akhalgori, qui, situé en
dehors et à l’est de l’Ossétie du Sud, était auparavant sous autorité géor-
gienne, suscite des craintes toutes particulières » ;
   44. Considérant qu’il est soutenu, dans la demande modifiée, que la
Fédération de Russie a renforcé son « contrôle effectif » sur les « régions
géorgiennes d’Ossétie du Sud et d’Abkhazie, ainsi que les territoires qui
 eur sont adjacents », qu’elle occupe, lesquels sont situés « dans les fron-
 ières internationalement reconnues de la Géorgie » ; et que, par consé-
quent, pour ce qui est des obligations imposées par la CIEDR, « l’Ossétie
du Sud, l’Abkhazie et les régions adjacentes en question relèvent de la
 uridiction de la Fédération de Russie » ;
   45. Considérant que la Géorgie précise, dans sa demande modifiée,
qu’elle prie la Cour d’indiquer des mesures conservatoires à l’effet d’empê-
cher qu’un préjudice irréparable ne soit porté « au droit des personnes de
souche géorgienne de ne pas subir de traitement discriminatoire et, en
particulier, des violences ou autres actes de contrainte ... et autres actes
visant à les chasser de leurs foyers en Ossétie du Sud, en Abkhazie et dans
des régions adjacentes situées en territoire géorgien » ainsi qu’au « droit
des personnes de souche géorgienne de retourner en Ossétie du Sud et en
Abkhazie » ;
   46. Considérant que la Géorgie allègue que, en raison de la discrimina-
 ion permanente pratiquée par la Fédération de Russie à l’encontre de
personnes de souche géorgienne en Abkhazie, en Ossétie du Sud et dans
 es régions voisines,
       « l’on peut craindre de voir très prochainement les personnes de
       souche géorgienne demeurées en Ossétie du Sud, en Abkhazie et
       dans les régions adjacentes brutalement expulsées, tuées, molestées,
       détenues de manière illicite ou prises en otage, et leurs habitations
       et autres biens endommagés ou pillés » ;
et qu’elle ajoute que « la perspective du retour des personnes de souche
géorgienne contraintes à prendre la fuite s’éloigne de jour en jour » ;

  47. Considérant que la Géorgie affirme demander d’urgence l’indica-
ion de mesures conservatoires
       « aux fins d’éviter l’instauration d’une situation qui rendrait impos-
       sible la mise en œuvre d’un arrêt de la Cour confirmant le droit des
       ressortissants géorgiens, en vertu des articles 2 et 5 de la CIEDR, de
       demeurer en Ossétie du Sud, en Abkhazie et dans les régions adja-
       centes, ou de retourner dans leurs foyers dans ces territoires » ;
     48. Considérant que, dans sa demande modifiée,
         « La Géorgie prie respectueusement la Cour, dans l’attente de sa
       décision sur le fond de l’affaire, d’indiquer d’urgence les mesures
       conservatoires suivantes, aux fins d’éviter qu’un préjudice irrépa-

16

     rable ne soit porté, dans les parties du territoire géorgien placées
     sous le contrôle effectif de la Fédération de Russie, aux droits à la
     sûreté de la personne et à la protection contre les voies de fait ou les
     sévices que les personnes de souche géorgienne tiennent, respective-
     ment, des articles 2 et 5 de la CIEDR :
     a) la Fédération de Russie prendra toutes les mesures nécessaires
          pour faire en sorte qu’aucune personne de souche géorgienne ni
          aucune autre personne ne soit soumise à des actes de violence ou
          de contrainte relevant de la discrimination raciale, notamment
          sous la forme de meurtres ou menaces de meurtre, atteintes ou
          menaces d’atteinte à l’intégrité physique, détentions illicites et
          prises d’otages, destruction ou pillage de biens et autres actes
          accomplis dans le dessein de chasser les personnes visées de leurs
          foyers ou de leurs villages en Ossétie du Sud, en Abkhazie ou
          dans les régions géorgiennes adjacentes ;
     b) la Fédération de Russie prendra toutes les mesures nécessaires
          pour empêcher que des groupes ou des individus ne se livrent à
          l’encontre de personnes de souche géorgienne à des actes de
          contrainte relevant de la discrimination raciale, notamment sous
          la forme de meurtres ou menaces de meurtre, atteintes ou me-
          naces d’atteinte à l’intégrité physique, détentions illicites et prises
          d’otages, destruction ou pillage de biens et autres actes accom-
          plis dans le dessein de chasser les personnes visées de leurs foyers
          ou de leurs villages en Ossétie du Sud, en Abkhazie ou dans les
          régions géorgiennes adjacentes ;
     c) la Fédération de Russie s’abstiendra de prendre toute mesure
          portant atteinte au droit des personnes de souche géorgienne de
          participer pleinement et sur un pied d’égalité aux affaires pu-
          bliques de l’Ossétie du Sud, de l’Abkhazie ou des régions géor-
          giennes adjacentes.
        La Géorgie prie en outre la Cour d’indiquer d’urgence les mesures
     conservatoires suivantes, dans l’attente de sa décision sur le fond de
     l’affaire, aux fins d’empêcher qu’un préjudice irréparable ne soit
     porté au droit au retour que les personnes de souche géorgienne tien-
     nent de l’article 5 de la CIEDR :
     d) la Fédération de Russie s’abstiendra de prendre ou de soutenir
          toute mesure qui aurait pour effet de priver les personnes de
          souche géorgienne ou toutes autres personnes expulsées d’Ossé-
          tie du Sud, d’Abkhazie et de régions adjacentes en raison de leur
          appartenance ethnique ou de leur nationalité de l’exercice de
          leur droit de retourner dans leurs foyers d’origine ;
     e) la Fédération de Russie s’abstiendra de prendre toute mesure, ou
          de soutenir toute mesure prise par quelque groupe ou individu
          que ce soit, qui entraverait ou empêcherait l’exercice du droit
          dont peuvent se prévaloir les personnes de souche géorgienne ou
          toutes autres personnes expulsées d’Ossétie du Sud, d’Abkhazie

17

        et de régions adjacentes en raison de leur appartenance ethnique
        ou de leur nationalité de retourner dans ces régions ;
     f) la Fédération de Russie s’abstiendra d’adopter toute mesure por-
        tant atteinte au droit des personnes de souche géorgienne de par-
        ticiper pleinement et sur un pied d’égalité aux affaires publiques
        après leur retour en Ossétie du Sud, en Abkhazie et dans les
        régions adjacentes » ;
   49. Considérant que, le 4 septembre 2008, la Géorgie a communiqué à
 a Cour des « observations sur les mesures conservatoires », consistant en
un ensemble de documents en rapport avec sa demande en indication de
mesures conservatoires modifiée ; et que, le 5 septembre 2008, la Fédéra-
 ion de Russie a communiqué à la Cour sa « contribution aux audiences
sur les mesures conservatoires », consistant également en une série de
documents ;
   50. Considérant que, lors des audiences publiques tenues les 8, 9 et
10 septembre 2008, conformément au paragraphe 3 de l’article 74 du
Règlement, des observations orales sur la demande en indication de
mesures conservatoires ont été présentées par les représentants des Parties
ci-après :
Au nom de la Géorgie :                   S. Exc. Mme Tina Burjaliani,
                                         M. James R. Crawford,
                                         M. Payam Akhavan,
                                         M. Paul S. Reichler ;
Au nom de la Fédération de Russie :      S. Exc. M. Roman Kolodkin,
                                         S. Exc. M. Kirill Gevorgian,
                                         M. Alain Pellet,
                                         M. Andreas Zimmermann,
                                         M. Samuel Wordsworth ;

                                   * * *
   51. Considérant que, lors de son premier tour d’observations orales, la
Géorgie a réitéré l’argumentation développée dans sa requête et sa
demande en indication de mesures conservatoires modifiée, et a affirmé
que les conditions requises pour que la Cour indique les mesures deman-
dées étaient remplies en l’espèce ;
   52. Considérant que la Géorgie a avancé que « [l]a discrimination pra-
 iquée à l’encontre des communautés de souche géorgienne en Abkhazie,
en Ossétie du Sud et dans le district de Gori s’[était] intensifiée » après le
8 août 2008 ; et qu’elle a affirmé que, « [a]ux personnes déplacées en Géor-
gie [étaient, au cours du] mois dernier, venues s’ajouter plus de
158 000 personnes de souche géorgienne », de sorte que « plus de 10 % des
Géorgiens ... se trouv[aient] à présent réduits à l’exil dans leur propre
pays » ;
   53. Considérant que la Géorgie a affirmé que rien « ne laiss[ait présa-
ger] que la Fédération de Russie et les autorités séparatistes contrôlant de

18

 acto l’Ossétie du Sud et l’Abkhazie [avaient] l’intention de cesser » la
« campagne de discrimination soutenue et violente menée » à l’encontre
des personnes de souche géorgienne en Abkhazie, en Ossétie du Sud et
dans le district de Gori avant que l’objectif de la Russie, à savoir « la
création de deux territoires débarrassés des personnes de souche géor-
gienne et placés sous l’autorité de séparatistes [qui lui soient] fidèles »,
n’ait été atteint ; et que, selon elle, « [c]es violents actes de discrimina-
 ion se sont poursuivis même après le « cessez-le-feu » et après que la
Géorgie eut déposé sa requête et sa demande en indication de mesures
conservatoires » ;
   54. Considérant que la Géorgie a soutenu que « les obligations prévues
par la Convention [étaient] manifestement en cause dans le traitement par
 a Russie des personnes de souche géorgienne en Abkhazie, en Ossé-
 ie du Sud et dans d’autres régions de la Géorgie sous contrôle russe » et
a réaffirmé que, aux fins de sa demande en indication de mesures conser-
vatoires, les droits en cause devant la Cour étaient les droits reconnus à la
Géorgie et aux personnes de souche géorgienne en vertu des articles 2 et 5
de la CIEDR ;
   55. Considérant que la Géorgie a souligné que sa demande en indica-
 ion de mesures conservatoires visait spécifiquement la protection des
personnes de souche géorgienne, dont il y avait fort à craindre qu’il ne
soit incessamment porté atteinte à leur personne ou à leurs biens dans le
district de Gali, en Abkhazie, le district d’Akhalgori, en Ossétie du Sud,
et le district adjacent de Gori ; et qu’elle a avancé que « la Russie exer-
 çait] un contrôle tangible sur les territoires géorgiens qu’elle occup[ait],
et ... contrôl[ait] également les régimes séparatistes en Abkhazie et en
Ossétie du Sud » et qu’il était par conséquent « en son pouvoir de faire
cesser les actes de discrimination » qui se poursuivaient ;
   56. Considérant que la Géorgie a déclaré que la question de l’attribu-
 ion devrait être examinée avec le fond de l’affaire ; et qu’elle a toutefois
 ait valoir que « les éléments de preuve déjà disponibles indiqu[ai]ent
prima facie que les actes et omissions ayant motivé la demande de la
Géorgie [avaient] été commis — et continu[ai]ent d’être commis — par
des personnes de la conduite desquelles la Russie [était] responsable » ;
   57. Considérant que, au terme de son premier tour d’observations
orales, la Géorgie a réitéré les demandes qu’elle avait formulées dans sa
demande en indication de mesures conservatoires modifiée, demandant
en outre à la Cour « d’ordonner à l’Etat défendeur de permettre, de faci-
 iter et de ne pas paralyser l’aide humanitaire dont [avaient] désespéré-
ment besoin les personnes, notamment de souche géorgienne, qui [étaient]
 oujours dans les territoires contrôlés par les forces russes » ;

                                     *
  58. Considérant que, lors du premier tour d’observations orales, la
Fédération de Russie a dressé un bref historique de la région depuis le
XVIIIe siècle ; que, en ce qui concerne la première période mentionnée

19

par la Géorgie dans sa requête (voir paragraphes 7-8 ci-dessus), elle a ex-
posé que les tensions ethniques dans les régions autonomes géorgiennes,
 ’Abkhazie et l’Ossétie du Sud notamment, s’étaient exacerbées à la
fin des années quatre-vingt avec l’arrivée au pouvoir en Géorgie de natio-
nalistes indépendantistes, tels que Zviad Gamsakhurdia, premier prési-
dent de la Géorgie, dont le programme politique avait été lancé avec le
slogan : « La Géorgie aux Géorgiens » ; qu’elle a soutenu que la Géorgie
avait pris des mesures pour priver l’Abkhazie et l’Ossétie du Sud de leurs
statuts respectifs d’autonomie, mesures qui avaient « provoqué une réac-
 ion des Abkhazes et des Ossètes » ; qu’elle a avancé que « Tbilissi a[vait]
réagi par l’envoi en janvier 1991 de troupes militaires et paramilitaires à
Tskhinvali, la capitale de l’Ossétie du Sud », entraînant une situation de
guerre civile ; que, selon elle, la Géorgie a déclaré son indépendance le
9 avril 1991 et ainsi privé de leur droit à l’autodétermination les popula-
 ions de l’Abkhazie et de l’Ossétie du Sud ; et qu’elle a ajouté qu’une
guerre civile s’était déclenchée en 1992 en Abkhazie, au cours de laquelle
« [l]es affrontements entre les forces géorgiennes et la milice abkhaze
avaient provoqué de nombreux morts de part et d’autre » ;
   59. Considérant que la Fédération de Russie a indiqué que « [l]a phase
violente du conflit en Ossétie du Sud » s’était terminée le 24 juin 1992 par
 a signature du traité entre la Fédération de Russie et la Géorgie sur les
principes de règlement du conflit ; qu’elle a exposé que, conformément à
ce traité, une force commune de maintien de la paix, consistant en trois
bataillons — russe, géorgien et ossète —, avait été déployée dans la
région ; et qu’elle a ajouté que, « dans les villages géorgiens, c’étaient les
 orces géorgiennes qui accomplissaient les fonctions de maintien de la
paix » ;
   60. Considérant que la Fédération de Russie a avancé que les hostilités
en Abkhazie s’étaient en majeure partie arrêtées après le déploiement du
contingent russe agissant en tant que force collective de maintien de la
paix de la Communauté d’Etats indépendants créée conformément à
 ’accord de cessez-le-feu et de séparation des forces signé « sous l’égide de
 a Russie » en 1994 entre la Géorgie et l’Abkhazie à Moscou ; qu’elle a
ajouté que, en août 1993, le Conseil de sécurité des Nations Unies, par sa
résolution 858 (1993), avait décidé de créer la Mission d’observation des
Nations Unies en Géorgie (MONUG), ayant pour tâche de vérifier le res-
pect d’un précédent accord de cessez-le-feu conclu le 27 juillet 1993 ; et
que, le 4 avril 1994, la Géorgie, l’Abkhazie, la Fédération de Russie et
 e Haut Commissaire des Nations Unies pour les réfugiés ont signé l’ac-
cord quadripartite sur le retour volontaire des réfugiés et des personnes
déplacées ;
   61. Considérant que la Fédération de Russie a affirmé que « les méca-
nismes de maintien de la paix et de négociation [avaie]nt reçu l’appui
d’organisations internationales gouvernementales, telles que l’Organisa-
 ion des Nations Unies et l’Organisation pour la sécurité et la coopéra-
 ion en Europe (OSCE), et de la Géorgie elle-même » ;
   62. Considérant que la Fédération de Russie a soutenu que des « pro-

20

grès dans le processus de la paix a[vaient] eu lieu jusqu’à l’arrivée au pou-
voir de M. Saakashvili [en Géorgie] à la fin de l’année 2003 » ; qu’elle a
affirmé que, à partir de mai 2004, des unités spéciales et des troupes du
ministère de l’intérieur géorgien avaient été dépêchées dans la zone du
conflit osséto-géorgien, strictement réservée aux forces de maintien de la
paix, et que ces troupes avaient bombardé Tskhinvali en essayant de
 ’envahir en août 2004 ; qu’elle a avancé que, en février 2005, le prési-
dent Saakashvili avait formellement renoncé au cessez-le-feu « conclu
entre les parties en novembre 2004 grâce à la médiation active de la Rus-
sie » ; et que, selon elle, en Abkhazie, « le progrès dans le processus du
règlement a[vait] été torpillé par le déploiement en 2006 du contingent
géorgien dans les gorges de Kodori, en violation de tous les accords et des
décisions » de l’Organisation des Nations Unies ;
   63. Considérant que la Fédération de Russie a affirmé avoir « toujours
agi conformément à son rôle de médiateur dans les conflits » et avoir
« continué de reconnaître l’intégrité territoriale de la Géorgie, même après
 a tenue dans les deux régions de référendums lors desquels la majorité
écrasante des Ossètes et des Abkhazes [avait] voté pour l’indépendance » ;
   64. Considérant que la Fédération de Russie a soutenu que la situation
dans la zone du conflit osséto-géorgien s’était brusquement aggravée les
1er et 2 août 2008, « quand les forces militaires géorgiennes [avaient] bom-
bardé des quartiers d’habitation de Tskhinvali, causant plusieurs vic-
 imes » ; qu’elle a avancé que, le soir du 2 août et la nuit du 3 août 2008,
« la Géorgie a[vait] procédé à des manœuvres ouvertes de ses troupes aux
environs de Tskhinvali, amenant forces et blindés lourds vers la zone du
conflit, ce qui a[vait] ... provoqué la fuite des civils » et que, le 7 août 2008,
des unités militaires géorgiennes avaient lancé une attaque massive sur
Tskhinvali, en procédant d’une façon indiscriminée au moyen d’armes
 ourdes et en bombardant « des quartiers résidentiels de [la ville], l’hôpi-
 al, les écoles et les maternelles » ; que, selon elle, « [l]a capitale d’Ossétie
du Sud a été sérieusement détruite, [et] beaucoup d’autres villages sud-
ossètes presque entièrement rasés » ; et que la Fédération de Russie a
affirmé que « [l’]aventure géorgienne ... a[vait] provoqué une véritable
catastrophe humanitaire », à la suite de laquelle, rien qu’en deux jours,
34 000 réfugiés (chiffre représentant la moitié de toute la population
ossète) ont été contraints de traverser la frontière russe pour se réfugier
en Ossétie du Nord ;
   65. Considérant que la Fédération de Russie a ajouté que « les hommes
du contingent géorgien au sein des forces collectives de maintien de la
paix [avaient] sciemment ouvert le feu sur leurs compagnons d’armes
russes » et que, en conséquence, elle avait « perdu quinze soldats de main-
 ien de la paix, soixante-dix [autres ayant en outre] été blessés » ;
   66. Considérant que la Fédération de Russie a soutenu que « [p]er-
sonne ne contest[ait] plus aujourd’hui que la crise du mois d’août a[vait]
été provoquée par l’attaque des forces géorgiennes » ; qu’elle a avancé
que, « [f]ace à cette situation, [elle] a[vait] fait tous les efforts en son pou-
voir pour résoudre la crise par la voie diplomatique » ; qu’elle a précisé

21

qu’elle avait immédiatement demandé la réunion du Conseil de sécurité
pour attirer l’attention de la communauté internationale sur la crise, mais
que cette démarche était restée « sans résultat » ; qu’en conséquence, a-
 -elle avancé, elle n’avait « pas [eu] d’autre choix que d’envoyer des unités
de renfort dans la zone du conflit pour éviter de nouvelles victimes parmi
 es civils et [ses] soldats de maintien de la paix » ; que la Fédération de
Russie a fait observer que, conformément à l’article 51 de la Charte des
Nations Unies, elle avait adressé une notification à cet effet au Conseil de
sécurité ; qu’en même temps « la Russie a[vait] pris des mesures urgentes
pour accorder l’aide humanitaire aux réfugiés et aux autres civils, qui
se ... trouv[aient] en péril » ; et que la Fédération de Russie a souligné que
cette « assistance a[vait] été dispensée sans aucune discrimination, y com-
pris aux victimes géorgiennes » ;
   67. Considérant que la Fédération de Russie a indiqué que, le
12 août 2008, à Moscou, les présidents de la Fédération de Russie et de la
République française avaient adopté six principes en vue d’un accord
politique tendant à « obtenir un cessez-le-feu définitif dans la zone du
conflit oss[éto]-géorgien » ; que, selon elle, ces six principes « Medvedev-
Sarkozy » « représent[aient] une base solide pour le rétablissement de la
paix et de la sécurité internationales dans cette région » ; qu’elle a rappelé
que ces principes étaient les suivants :
     « 1) non-recours à la force ; 2) cessation définitive des hostilités ;
     3) libre accès à l’aide humanitaire ; 4) retrait des forces géorgiennes
     dans leurs lieux habituels de cantonnement ; 5) retrait des forces mili-
     taires russes sur [leurs] lignes antérieures au déclenchement des hos-
     tilités ; en attendant la création d’un mécanisme international, mise
     en œuvre par ces forces d[e] mesures additionnelles de sécurité ;
     6) ouverture de discussions internationales sur les modalités de sécu-
     rité et de stabilité dans la région » ;
et que la Fédération de Russie a indiqué que « [l]e protocole d’accord
fixant ces principes a[vait] été successivement signé par les parties au
conflit, c’est-à-dire les leaders de l’Ossétie du Sud, de l’Abkhazie et de la
Géorgie par l’intermédiaire de la Russie et en présence de l’OSCE et de
 ’Union européenne » ;
   68. Considérant que la Fédération de Russie a avancé qu’elle avait
« immédiatement commencé à mettre en œuvre [c]es six principes » ; qu’elle
a précisé que le cessez-le-feu avait été annoncé le 12 août 2008 et que, le
16 août 2008, les forces russes avaient commencé leur retrait, tâche qui
avait été menée à bien aux alentours du 2 septembre 2008 ; et que, selon
elle, il ne restait désormais
     « aucune présence militaire hors les zones de sécurité établies en
     conformité avec le cinquième principe Medvedev-Sarkozy, d’autant
     plus que ces zones coïncid[aient] avec les zones de responsabilité des
     forces de maintien de la paix [telles] qu’elles étaient définies avant le
     déclenchement de l’offensive géorgienne » ;

22

   69. Considérant que la Fédération de Russie a indiqué, lors du pre-
mier tour d’observations orales, qu’il y avait 3750 soldats de maintien de
 a paix russes en Abkhazie, et 3700 militaires russes en Ossétie du Sud ;
qu’elle a relevé que, en Ossétie du Sud, 272 soldats étaient stationnés le
 ong du périmètre de la zone de sécurité et que, en outre, 180 soldats
étaient répartis sur les dix postes d’observation le long de la frontière
entre l’Ossétie du Sud et la Géorgie, tandis que les autres étaient chargés
d’activités « de déminage, [d’]assemblage et [d’]évacuation du matériel
militaire, [de] reconstruction de l’infrastructure civile endommagée aux
cours des hostilités ..., [de] distribution de l’aide humanitaire et [d’]assis-
 ance médicale » destinées à « aider l’Ossétie du Sud à revenir à la vie nor-
male, y compris dans les villages ossètes habités par les Géorgiens » ; et
qu’elle a indiqué que, conformément au cinquième principe Medvedev-
Sarkozy, « les mesures additionnelles de sécurité prises par les forces
russes [cesseraient] dès qu’un mécanisme international [serait] mis en
place », ajoutant qu’elle « particip[ait à d’intenses] négociations ... sur la
création d’un tel mécanisme » ;
   70. Considérant que la Fédération de Russie a soutenu que, jusqu’à la
crise actuelle, elle n’avait joué dans les conflits ethniques du Caucase que
 e rôle de médiateur impartial et de garant de la paix et de la sécurité dans
 a région, et n’avait jamais « pratiqué, encouragé ou appuyé la discrimi-
nation raciale en Ossétie du Sud et en Abkhazie » ; et qu’elle a affirmé que
« le différend actuel entre la Géorgie et la Russie n’a[vait] rien à voir avec
 a discrimination raciale ou ethnique » ;
   71. Considérant que la Fédération de Russie a souligné qu’il ressortait
du contexte factuel de l’affaire que le différend introduit devant la Cour
par la Géorgie ne portait pas sur la discrimination raciale ; et qu’elle a
affirmé que, en l’absence d’un différend entre les Parties quant à l’inter-
prétation ou à l’application de la CIEDR, la Cour était manifestement
 ncompétente pour connaître de l’instance au fond et que la demande en
 ndication de mesures conservatoires devait par conséquent être rejetée ;

   72. Considérant que la Fédération de Russie a fait valoir que les ar-
 icles 2 et 5 de la CIEDR n’avaient pas d’application extraterritoriale et
que, en conséquence, les actes allégués par la Géorgie ne pouvaient être
couverts par la Convention ; et qu’elle a affirmé que, en tout état de
cause, les conditions préalables à la saisine de la Cour fixées par l’ar-
 icle 22 de la CIEDR n’avaient pas été remplies ;
   73. Considérant que la Fédération de Russie a soutenu que la Géorgie
n’avait pas démontré que les critères régissant l’indication de mesures
conservatoires au titre de l’article 41 du Statut, à savoir un risque de
« préjudice irréparable ... aux droits que la Géorgie » tient de la CIEDR et
 ’urgence à adopter ces mesures, étaient remplis ;
   74. Considérant que la Fédération de Russie a fait valoir que, en tout
état de cause, les mesures conservatoires demandées ne se justifiaient pas
puisque le défendeur n’avait pas par le passé exercé, « n’exer[çait] pas
actuellement, ni n’exercera[it] à l’avenir, de contrôle effectif sur l’Ossétie

23

du Sud ou sur l’Abkhazie » ; qu’elle a exposé qu’elle n’était pas une puis-
sance occupante en Ossétie du Sud et en Abkhazie et n’avait jamais
assumé le rôle des autorités abkhazes et sud-ossètes existantes, « recon-
nues en tant que telles par la Géorgie elle-même » et « [ayant] toujours
conserv[é] leur indépendance et continu[ant] à le faire » ; et qu’elle a
ajouté que « la présence russe, sa participation à des opérations de main-
 ien de la paix restreintes mise à part, [était] limitée dans le temps et ne se
prolongera[it] que pendant quelques semaines » ;
   75. Considérant que la Fédération de Russie a affirmé que « le compor-
 ement des autorités sud-ossètes et abkhazes n’[était] pas celui d’organes »
de la Fédération de Russie, précisant que « les entités ... d’Ossétie du Sud
et d’Abkhazie ne p[ouvaient] pas être qualifiées d’organes de facto du
défendeur, pas plus qu’elles n’[étaient] sous sa direction ou son contrôle
effectifs » ; qu’elle a soutenu que, bien que la situation eût évolué depuis le
7 août 2008, « rien n’indiqu[ait] ... que, en termes de contrôle effectif, la
relation du défendeur avec l’Ossétie du Sud et l’Abkhazie [eût] changé
d’une manière qui p[ût] se révéler pertinente du point de vue juridique » ;
   76. Considérant que, selon la Fédération de Russie, la demande en
 ndication de mesures conservatoires présentée par la Géorgie présuppose
des « a priori sur le rôle de la Fédération de Russie dans le récent
conflit » ; que la Fédération de Russie a indiqué que les mesures deman-
dées présupposaient également qu’elle avait « été et demeur[ait] mêlée aux
actes énumérés dans la demande » ; qu’elle a en outre soutenu que, si elle
 ndiquait ces mesures, la Cour « devrait adhérer au postulat ... les sous-
 end[ant] », à savoir que la Fédération de Russie se livrait effectivement à
de tels actes et en était responsable en droit, « sans avoir eu au préalable
aucune possibilité d’établir les faits allégués dans le cadre d’une procé-
dure en bonne et due forme et sans avoir entendu l’exposé de tous les
moyens de preuve » ; et qu’elle a ajouté que les mesures demandées, si la
Cour les prescrivait,
     « imposer[aient] au défendeur des obligations ambiguës et obscures
     dont il ne pourra[it] de toute façon s’acquitter puisque ... il n’exer-
     [çait] aucun contrôle effectif sur le territoire en question et que, en
     outre, il n’[était] pas juridiquement habilité à mettre en œuvre les
     mesures demandées vis-à-vis de l’Ossétie du Sud et de l’Abkhazie,
     respectivement » ;
   77. Considérant, enfin, que la Fédération de Russie a argué que les
mesures conservatoires demandées par la Géorgie « ne p[ouvaient] être
 ndiquées puisqu’elles reviendraient nécessairement à préjuger l’issue
finale de l’affaire » ; qu’elle a affirmé que, d’après la jurisprudence de la
Cour, « l’un des objectifs majeurs de la procédure prévue à l’article 41
 était] d’éviter que l’issue de la demande au fond ne soit en quelque façon
préjugée » ; et qu’elle a jouté que « l’article 41 visait en lui-même à sauve-
garder les droits respectifs des deux parties » ;
   78. Considérant que la Fédération de Russie a prié la Cour « de dire
qu’elle n’a[vait] pas compétence pour se prononcer sur la requête de la

24

Géorgie, de rejeter la demande en indication de mesures conservatoires et
de rayer de son rôle la présente affaire » ;

                                       *
   79. Considérant que, lors de son second tour d’observations orales, la
Géorgie a réitéré sa position, affirmant que « les allégations ... énoncées
dans sa requête et les droits invoqués dans les demandes initiale et modi-
fiée [étaient] fondés sur la convention de 1965, et sur elle seule » et que « la
Géorgie n’élev[ait] aucune prétention fondée sur le droit humanitaire
 nternational ou sur le jus ad bellum » ; et qu’elle a ajouté que « les élé-
ments de preuve qui ... [avaient] été présentés [étaient] plus que suffisants
aux fins d’établir qu’un nettoyage ethnique [était] en cours, ce qui justi-
fi[ait] la tenue d’audiences relativement à [la] demande en indication de
mesures conservatoires », et que « le risque qu’il [fût] porté un préjudice
 rréparable aux personnes de souche géorgienne demeurées dans le dis-
 rict d’Akhalgori en Ossétie du Sud, le district de Gali en Abkhazie et la
partie du district de Gori que les forces militaires russes occup[aient] tou-
 ours à titre de « zone tampon » » était réel et grave ;
   80. Considérant que, au terme de son second tour d’observations
orales, la Géorgie a prié la Cour,
     « dans l’attente de sa décision sur le fond de l’affaire, d’indiquer d’ur-
     gence les mesures conservatoires suivantes, aux fins d’éviter qu’un pré-
     judice irréparable ne soit porté aux droits que les personnes de souche
     géorgienne tiennent des articles 2 et 5 de la convention internationale
     sur l’élimination de toutes les formes de discrimination raciale :
     a) la Fédération de Russie prendra toutes les mesures nécessaires
         pour faire en sorte qu’aucune personne de souche géorgienne ni
         aucune autre personne ne soit soumise à des actes de violence ou
         de contrainte relevant de la discrimination raciale, notamment
         sous la forme de meurtres ou menaces de meurtre, atteintes ou
         menaces d’atteinte à l’intégrité physique, détentions illicites et
         prises d’otages, destruction ou pillage de biens et autres actes
         accomplis dans le dessein de chasser les personnes visées de leurs
         foyers ou de leurs villages en Ossétie du Sud, en Abkhazie ou
         dans les régions géorgiennes adjacentes ;
     b) la Fédération de Russie prendra toutes les mesures nécessaires
         pour empêcher que des groupes ou des individus ne se livrent à
         l’encontre de personnes de souche géorgienne à des actes de
         contrainte relevant de la discrimination raciale, notamment sous
         la forme de meurtres ou menaces de meurtre, atteintes ou me-
         naces d’atteinte à l’intégrité physique, détentions illicites et prises
         d’otages, destruction ou pillage de biens et autres actes accom-
         plis dans le dessein de chasser les personnes visées de leurs foyers
         ou de leurs villages en Ossétie du Sud, en Abkhazie ou dans les
         régions géorgiennes adjacentes ;

25

     c) la Fédération de Russie s’abstiendra de prendre toute mesure
         portant atteinte au droit des personnes de souche géorgienne
         de participer pleinement et sur un pied d’égalité aux affaires
         publiques de l’Ossétie du Sud, de l’Abkhazie ou des régions
         géorgiennes adjacentes.
       La Géorgie a en outre prié la Cour d’indiquer d’urgence les mesu-
     res conservatoires suivantes, dans l’attente de sa décision sur le fond
     de l’affaire, aux fins d’empêcher qu’un préjudice irréparable ne soit
     porté au droit au retour que les personnes de souche géorgienne tien-
     nent de l’article 5 de la CIEDR :
     d) la Fédération de Russie s’abstiendra de prendre ou de soutenir
         toute mesure qui aurait pour effet de priver les personnes de
         souche géorgienne ou toutes autres personnes expulsées d’Ossétie
         du Sud, d’Abkhazie et de régions adjacentes en raison de leur appar-
         tenance ethnique ou de leur nationalité de l’exercice de leur droit
         de retourner dans leurs foyers d’origine ;
     e) la Fédération de Russie s’abstiendra de prendre toute mesure, ou
         de soutenir toute mesure prise par quelque groupe ou individu
         que ce soit, qui entraverait ou empêcherait l’exercice du droit des
         personnes de souche géorgienne ou de toutes autres personnes
         expulsées d’Ossétie du Sud, d’Abkhazie et de régions adjacentes
         en raison de leur appartenance ethnique ou de leur nationalité de
         retourner dans ces régions ;
     f) la Fédération de Russie s’abstiendra d’adopter toute mesure qui
         porterait préjudice au droit des personnes de souche géorgienne
         de participer pleinement et sans discrimination aux affaires publi-
         ques après leur retour en Ossétie du Sud, en Abkhazie et dans les
         régions adjacentes » ;
et qu’elle a, au surplus, prié la Cour d’indiquer ce qui suit :
        « La Fédération de Russie s’abstiendra d’entraver, et elle permet-
     tra et facilitera, la distribution de l’aide humanitaire à toutes les
     personnes se trouvant dans les territoires qu’elle contrôle, indépen-
     damment de leur appartenance ethnique » ;

                                     *
   81. Considérant que, lors de son second tour d’observations orales, la
Fédération de Russie a réaffirmé qu’il n’existait pas, selon elle, de diffé-
rend relevant du champ d’application de la CIEDR ;
   82. Considérant que la Fédération de Russie a relevé un certain
nombre d’évolutions récentes relatives à la situation dans les zones du
conflit ; que, en particulier, elle a mentionné un plan de cessez-le-feu
actualisé qui avait été annoncé le 8 septembre 2008 à la suite d’entretiens
entre les présidents Medvedev et Sarkozy à Moscou, dont elle a cité les
grandes lignes, exposées en ces termes dans un communiqué de l’Asso-
ciated Press :

26

        « Observateurs de l’Union européenne : 200 observateurs de
     l’Union européenne seront déployés dans les zones adjacentes à
     l’Ossétie du Sud et à l’Abkhazie d’ici au 1er octobre.
        Retrait russe : les forces de maintien de la paix russes se retireront
     de leurs postes à l’extérieur du port de Poti sur la mer Noire et de la
     région de Senaki dans un délai de sept jours, à condition que la
     Géorgie signe un engagement de non-recours à la force contre la
     province sécessionniste d’Abkhazie. Le retrait complet des forces de
     maintien de la paix russes hors des régions adjacentes à l’Ossétie du
     Sud et à l’Abkhazie se déroulera dans les dix jours suivant le déploie-
     ment des observateurs de l’Union européenne.
        Retrait géorgien : les forces armées géorgiennes devront avoir
     regagné leurs lieux de cantonnement d’ici au 1er octobre.
        Pourparlers internationaux : les pourparlers internationaux débu-
     teront le 15 octobre à Genève ; ils porteront notamment sur la sécu-
     rité et la stabilité dans le sud du Caucase et sur la question du retour
     des réfugiés » ;
qu’elle a soumis à la Cour le texte complet du plan ; qu’elle a soutenu que
 e nombre de soldats russes en faction dans les postes d’observation situés
 out autour de la zone de sécurité avait été ramené à 195 par rapport au
8 septembre 2008 ; et qu’elle a affirmé que les réfugiés et les personnes
déplacées regagnaient désormais leurs foyers ;

  83. Considérant que, au terme de son second tour d’observations
orales, la Fédération de Russie a résumé ainsi sa position :
        « Premièrement : le différend sur lequel le demandeur a aujourd’hui
     entendu s’exprimer devant la Cour n’est manifestement pas un dif-
     férend concernant la convention de 1965. Si un différend existait, il
     concernerait l’emploi de la force, le droit humanitaire, l’intégrité ter-
     ritoriale, mais en aucune façon la discrimination raciale.
        Deuxièmement : même si le présent différend relevait de la conven-
     tion de 1965, les violations alléguées de cette convention ne sauraient
     relever des dispositions de celle-ci, ne serait-ce que parce que les arti-
     cles 2 et 5 de la Convention ne sont pas d’application extraterritoriale.
        Troisièmement : même si de telles violations s’étaient produites,
     elles ne sauraient, fût-ce prima facie, être attribuables à la Russie,
     qui n’a jamais exercé et n’exerce pas aujourd’hui, sur les territoires
     concernés, un contrôle tel que le seuil fixé puisse être considéré
     comme franchi.
        Quatrièmement : même si la convention de 1965 pouvait être appli-
     cable — ce qui ... n’est pas le cas —, les prescriptions procédurales
     énoncées à l’article 22 de cette convention de 1965 ne sont pas rem-
     plies. Aucune preuve que le demandeur ait, avant de saisir [la] Cour,
     proposé de négocier ou de recourir au mécanisme constitué par le
     Comité pour l’élimination de la discrimination raciale n’a été pro-
     duite ni n’aurait pu l’être.

27

        Cinquièmement : compte tenu de ces arguments, la Cour est mani-
     festement incompétente pour connaître de l’affaire.
        Sixièmement : la Cour dût-elle, malgré tout, se déclarer compé-
     tente prima facie pour connaître du différend, nous affirmons que le
     demandeur n’a pas démontré qu’étaient remplis les critères essentiels
     à l’indication de mesures conservatoires. Aucun élément de preuve
     crédible n’a été produit attestant l’existence d’un risque imminent de
     dommage irréparable ou d’une quelconque urgence. Les circon-
     stances de l’espèce n’appellent en rien l’indication de mesures
     conservatoires, compte tenu, notamment, de la procédure de règle-
     ment après conflit qui se déroule actuellement. Par ailleurs, les me-
     sures demandées ne tiennent aucun compte d’un élément essentiel
     aux fins de l’exercice du pouvoir d’appréciation de la Cour, à savoir
     que les événements d’août 2008 sont le résultat d’un emploi de la
     force par la Géorgie.
        Enfin : les mesures conservatoires telles qu’elles ont été formulées
     dans les demandes ne sauraient être indiquées puisqu’elles impose-
     raient à la Russie des obligations dont celle-ci n’est pas en mesure de
     s’acquitter. La Fédération de Russie n’exerce pas de contrôle effectif
     vis-à-vis de l’Ossétie du Sud, de l’Abkhazie, ou d’une quelconque
     autre région adjacente de la Géorgie. Les actes des organes de l’Ossé-
     tie du Sud et de l’Abkhazie ou de personnes ou groupes de personnes
     à caractère privé ne sauraient être attribués à la Fédération de Rus-
     sie. Ces mesures, si elles étaient indiquées, préjugeraient de l’issue de
     l’affaire » ;
et qu’elle a prié la Cour « de rayer du rôle l’affaire introduite par la Répu-
blique de Géorgie le 12 septembre 2008 » ;


                                   * * *
   84. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaître des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats admis à ester devant
elle ; que la Cour a déclaré à maintes reprises que l’un des principes fon-
damentaux de son Statut est qu’elle ne peut trancher un différend entre
des Etats sans que ceux-ci aient consenti à sa juridiction ; et que la Cour
ne peut donc exercer sa compétence qu’à l’égard d’Etats parties à un dif-
 érend qui l’ont acceptée, soit d’une manière générale, soit pour le diffé-
rend particulier dont il s’agit ;
   85. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d’indiquer ou non de telles mesures, de s’assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle sa compétence pourrait
être fondée ;

28

   86. Considérant que la Géorgie entend, au stade actuel de la procé-
dure, fonder la compétence de la Cour exclusivement sur la clause com-
promissoire contenue à l’article 22 de la CIEDR ; et que la Cour doit
maintenant chercher à établir si la clause attributive de juridiction invo-
quée lui fournit effectivement une base de compétence prima facie pour
se prononcer sur le fond, lui permettant, si elle estime que les circon-
stances l’exigent, d’indiquer des mesures conservatoires ;

                                       *
   87. Considérant que la Géorgie affirme que, en ce qui concerne la
compétence ratione personae de la Cour, tant la Géorgie que la Fédéra-
 ion de Russie sont Membres de l’Organisation des Nations Unies et
parties au Statut de la Cour ; qu’elle indique en outre que la Géorgie et la
Fédération de Russie sont toutes deux parties à la CIEDR, la Géorgie en
 ant qu’elle a déposé son instrument d’adhésion le 2 juin 1999, et la
Fédération de Russie en tant que « continuateur de la personnalité
 uridique de l’URSS », partie à la CIEDR depuis 1969 ; et qu’elle ajoute
qu’« [a]ucune des deux Parties n’a formulé de réserve à l’article 22 de la
Convention » ;
   88. Considérant que la Géorgie soutient que, en ce qui concerne la
compétence ratione materiae de la Cour, l’objet et le but de la CIEDR
consistent à éliminer la discrimination raciale sous « toutes [s]es formes
et toutes [s]es manifestations » ; qu’elle indique que le principe de non-
discrimination raciale (notamment ethnique)
     « vise non seulement la discrimination pratiquée à l’encontre d’indi-
     vidus mais également celle, collective, dirigée à l’encontre de com-
     munautés, ainsi que des questions essentielles ayant trait à la com-
     position des communautés territoriales, parmi lesquelles l’octroi et le
     retrait de la nationalité » ;
qu’elle fait observer que l’article 22 de la CIEDR confère à la Cour com-
pétence à l’égard de « [t]out différend » touchant « l’interprétation ou
 ’application » de la Convention ; qu’elle souligne que l’expression « tout
différend » vise indifféremment « l’interprétation ou l’application » de la
Convention ; et qu’elle en conclut que la Cour a « compétence pour sta-
 uer sur l’étendue des droits et des responsabilités énoncés dans la Conven-
 ion ainsi que sur les conséquences d’une violation de ces droits et de ces
responsabilités » ;
   89. Considérant que la Géorgie fait valoir que la discrimination eth-
nique a toujours été un aspect essentiel des conflits en Ossétie du Sud et
en Abkhazie ; qu’elle fait en outre valoir que la présente affaire porte en par-
 iculier sur le nettoyage ethnique, forme spécifique de discrimination
raciale, dont sont victimes les personnes de souche géorgienne et les
membres d’autres minorités dans des régions situées en territoire géorgien
et, en particulier, aux fins de la présente espèce, en Abkhazie, en Ossétie
du Sud et dans le district de Gori adjacent à cette dernière ; qu’elle allègue

29

que « [c]ela fait maintenant plus de dix ans que les personnes de souche
géorgienne sont prises pour cible, massivement expulsées de ces régions et
privées du droit d’y revenir » ; et qu’elle avance que la discrimination dont
 ont l’objet les communautés de souche géorgienne dans ces régions s’est
 ntensifiée depuis le 8 août 2008 ;
   90. Considérant que la Géorgie soutient en particulier que, en consé-
quence de la participation directe de la Fédération de Russie à ces conflits
ethniques ainsi que de l’appui vital qu’elle a apporté aux autorités de
 acto et milices séparatistes en Ossétie du Sud et en Abkhazie, « les Géor-
giens de souche ont été privés des droits fondamentaux qu’ils tiennent de
 ’article 5 de la Convention » (voir paragraphe 107 ci-dessous) ; que, selon
elle, les conflits ethniques se sont intensifiés depuis le mois d’août 2008 et
 a situation des personnes déplacées dans les régions concernées s’est net-
 ement dégradée ; que la Géorgie soutient qu’elle « présente des revendi-
cations à l’encontre de la Russie sur la base d’obligations formulées dans
 a convention contre la discrimination raciale » et que, dans ce contexte,
« [l]a manière dont la Russie a apparemment violé les obligations lui
 ncombant en vertu de la Convention est dénuée de pertinence s’agissant
de la compétence de la Cour » ; qu’elle affirme que, au cours de la « troi-
sième phase » de l’intervention russe, qu’elle fait remonter au 8 août 2008,
« [l]a manière dont la Russie a apparemment agi en violation des obliga-
 ions lui incombant en vertu de la Convention » comprenait, entre autres,
 ’emploi de la force militaire ; et qu’elle conclut que, dans sa requête, elle
« n’invoque pas, comme motif de sa demande, l’illicéité de ce recours à la
 orce en vertu d’autres instruments, [mais] sollicite des remèdes sur la
base des violations de la … Convention apparemment commises par la
Russie » ;
   91. Considérant que la Géorgie affirme que, en ce qui concerne la
compétence ratione loci de la Cour en vertu de l’article 22 de la CIEDR,
 l convient de distinguer deux catégories de demandes formulées par la
Géorgie dans sa requête : premièrement, celles « fondées sur des actes ou
omissions d’organes d’Etat russes en Russie même » et, deuxièmement,
celles
     « fondées sur des actes ou omissions de personnes exerçant l’autorité
     du Gouvernement russe ou d’autres personnes agissant sur les ins-
     tructions de la Russie ou sous son contrôle en territoire géorgien,
     notamment en Abkhazie et en Ossétie du Sud, ainsi que dans d’autres
     régions de la Géorgie occupées de facto par les forces militaires
     russes » ;
que, selon elle, nulle question ne se pose quant au champ d’application
 erritorial des obligations imposées par la Convention en ce qui concerne
a première catégorie de demandes ; et que la Géorgie soutient que, en ce
qui concerne la seconde catégorie de demandes,
     « la Cour doit s’assurer, prima facie, que les obligations incombant à
     la Russie en vertu de [la Convention] s’étendent aux actes et omis-

30

     sions qui lui sont attribuables intervenus en territoire géorgien, et
     plus précisément en Abkhazie et en Ossétie du Sud » ;
   92. Considérant que la Géorgie fait valoir que la CIEDR ne contient
pas « de disposition générale limitant l’application territoriale des obliga-
 ions qu’elle énonce » ; qu’elle note, en particulier, qu’aucune limitation
 erritoriale ne figure aux articles 2 et 5, dans lesquels sont exposés les
« obligations incombant à la Russie et les droits correspondants de la
Géorgie » qui sont en cause devant la Cour aux fins de la présente
demande en indication de mesures conservatoires ; qu’elle relève que,
même si l’on devait interpréter la Convention comme prévoyant une limi-
 ation générale du champ d’application territorial des obligations qu’elle
énonce, « la Géorgie n’en pourrait pas moins faire valoir les prétentions
 ormulées dans la demande et la requête objet de la présente procédure »
parce que « l’Abkhazie et l’Ossétie du Sud sont sous le pouvoir ou le
contrôle effectif de la Russie depuis que la Géorgie en a perdu le contrôle
à la suite des hostilités » ; et qu’elle ajoute que l’invasion et le déploiement
de forces militaires russes supplémentaires en Abkhazie et en Ossétie du
Sud en août 2008 « n’ont servi qu’à consolider encore le contrôle qu’elle
exerce effectivement sur ces régions » ;
   93. Considérant que, selon la Géorgie, bien que certains aspects du
présent différend soient antérieurs à son adhésion à la CIEDR comme
 ndiqué dans la requête, il n’y a aucune difficulté à établir la « compétence
ratione temporis » à l’égard de ce qu’elle qualifie de « troisième phase de
 ’intervention de la Russie en Ossétie du Sud et en Abkhazie » et fait
remonter au mois d’août 2008 ; qu’elle souligne que
     « [l]es droits en cause, qui constituent la base de la présente demande
     en indication de mesures conservatoires, sont des droits tirés de la
     Convention dont la Géorgie prétend qu’ils ont été violés par la Rus-
     sie au cours de cette troisième phase du différend et continuent de
     l’être » ;
   94. Considérant que, s’agissant de la question des négociations ou du
recours aux procédures prévues par la CIEDR et mentionnées à l’ar-
 icle 22, la Géorgie affirme que le présent différend entre les Parties n’a pas
été réglé par voie de négociation et que les procédures prévues par la
CIEDR « ne sont pas destinées à être exclusives ou obligatoires pour ce
qui est de différends relatifs à l’objet de la Convention » ; qu’en outre,
selon elle, « [r]ien dans la Convention n’indique que toutes les procédures
prévues dans la deuxième partie doivent être épuisées avant la saisine de
 a Cour » et que, en conséquence, « il ne s’agit pas d’une condition préa-
 able à la compétence » de celle-ci ; et qu’elle ajoute que, en tout état de
cause, il y a eu de nombreux contacts bilatéraux entre les Parties, de sorte
que, même si l’article 22 de la CIEDR était considéré comme posant une
condition préalable à la saisine de la Cour, cette condition serait ici
remplie ;

                                       *
31

   95. Considérant que la Fédération de Russie, se référant à la base de
compétence invoquée par la Géorgie, à savoir l’article 22 de la CIEDR,
 ndique que le différend dont la Géorgie a saisi la Cour n’est pas un dif-
 érend sur la discrimination raciale relevant de cette convention, mais un
différend touchant au recours à la force, aux principes d’intégrité territo-
riale et d’autodétermination, à la non-ingérence dans les affaires inté-
rieures des Etats, aux activités armées et au droit international humani-
 aire ; et qu’elle estime, dès lors, que « la Cour n’a manifestement pas
compétence pour connaître de la présente espèce » ;
   96. Considérant que la Fédération de Russie affirme que l’objet du dif-
 érend que la Géorgie voudrait voir trancher par la Cour « ne consiste
nullement en de prétendues violations par la Russie de ses obligations en
vertu de la convention de 1965 », mais repose seulement « sur des alléga-
 ions d’interventions illicites et contraires au droit international humani-
 aire en Ossétie du Sud et en Abkhazie » ;
   97. Considérant que la Fédération de Russie souligne que, dans
 ’exposé qu’il dresse des faits qu’il prétend pertinents, le demandeur ne
 raite que des différentes phases « de l’intervention russe » en Ossétie du
Sud et en Abkhazie et que « ce sont bien ces « interventions » que la Géor-
gie entend voir condamner par la Cour » ; qu’elle ajoute que les « obser-
vations » de la Géorgie ne portent que sur des « attaques » armées, des
attaques menées sans discrimination contre des civils, l’utilisation de
bombes à sous-munitions, les indépendances proclamées et reconnues et
 e sort des réfugiés et des personnes déplacées, mais pas sur des questions
de discrimination raciale ; et que, selon elle, le différend entre les Parties
concerne « l’intervention que la Géorgie reproche à la Fédération de Rus-
sie d’avoir menée en réaction à sa propre action à l’égard de l’Abkhazie et
de l’Ossétie du Sud et les violations alléguées des règles du droit huma-
nitaire à cette occasion » ;
   98. Considérant que la Fédération de Russie affirme que, s’il « existe
 ncontestablement un différend (ou plus d’un différend) entre les Parties »,
ce différend ne porte pas sur l’interprétation ou l’application de la
CIEDR ; que, selon elle, cela ressort « des pièces de procédure intro-
duites par la Géorgie et du dossier qu’elle a produit », mais aussi
« de l’attitude de l’Etat défendeur depuis le tout début des années
quatre-vingt-dix » ; que la Fédération de Russie avance que, bien
que la Géorgie prétende qu’un différend existe entre elle-même et
 a Fédération de Russie relativement à la CIEDR depuis 1991, le
Gouvernement géorgien n’a, en dix-huit ans, jamais mentionné ce
différend dans ses relations avec la Russie, au Conseil de sécurité ou
à l’OSCE, devant l’organe de la Convention créé pour en connaître
 le Comité pour l’élimination de toutes les formes de discrimination
raciale ou CERD), et pas davantage dans la demande de mesures
provisoires dont elle a saisi la Cour européenne des droits de l’homme
 es 11 et 12 août derniers, demande « qui ne vise pas l’article 14 de la
Convention » ; et qu’elle avance que « cette inaction, ce silence cons-
 ant gardé durant de si longues années, atteste indiscutablement qu’aux

32

yeux des dirigeants géorgiens il n’existait aucun différend relatif à
 ’interprétation et à l’application de la Convention » ;
   99. Considérant que la Fédération de Russie relève que, depuis que la
Géorgie a ratifié la CIEDR en 1999, elle a soumis au Comité trois rap-
ports périodiques, mais que dans aucun de ces rapports elle ne faisait état
d’une quelconque violation par la Fédération de Russie des obligations
 ui incombant en vertu de la CIEDR, ni d’un différend qui l’aurait oppo-
sée à la Fédération de Russie — selon la Fédération de Russie, « aucun
différend de ce type n’a été mentionné dans les rapports périodiques ni à
 ’occasion de leur examen, lors des discussions entre les membres du
Comité et les représentants de la Géorgie » ; que la Fédération de Russie
souligne qu’
     « [i]l est particulièrement révélateur que, durant la dernière session
     du CERD qui s’est terminée à Genève le 15 août 2008, une semaine
     après le début du conflit armé, pas la moindre mention n’a été faite
     d’un quelconque différend sur l’application de la Convention entre
     la Géorgie et la Russie — ... alors même que le Comité élaborait ses
     conclusions sur les dix-huitième et dix-neuvième rapports périodi-
     ques de la Fédération de Russie » ;
et qu’elle fait observer que la Géorgie aurait pu saisir le Comité sur le
 ondement de l’article 11 pendant que celui-ci était en session et « port[er]
ses griefs à son attention » pour faire usage du

     « mécanisme d’alerte rapide qui [depuis 1993] lui permet de réagir
     aux situations d’urgence [en] demand[ant des] explications à l’Etat
     partie concerné, ou bien en sollicitant l’intervention d’autres organes
     des Nations Unies, y compris le Conseil de sécurité ou le Secrétaire
     général » ;
   100. Considérant que la Fédération de Russie soutient qu’il ressort
clairement du libellé des articles 2 et 5 de la CIEDR qu’il y a lieu d’exé-
cuter les différentes obligations qui s’y trouvent énumérées « à l’intérieur
de chaque Etat membre » et que, par conséquent, ces dispositions « n’ont
pas d’application extraterritoriale » ; qu’elle indique que « les articles 2
et 5 de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale, sur lesquels s’appuie la Géorgie, ne lient pas le
défendeur hors de son propre territoire » ; et qu’elle soutient que, en
conséquence, « la conduite de la Russie à l’extérieur de son territoire
n’étant pas couverte par les articles 2 et 5 de la Convention, ces disposi-
 ions ne peuvent non plus fonder l’indication des mesures demandées » ;
   101. Considérant que la Fédération de Russie fait valoir que l’ar-
 icle 22 de la CIEDR énonce les conditions de procédure préalables à la
saisine de la Cour, à savoir qu’un différend ne peut être porté devant elle
que s’il n’a « pas été réglé par voie de négociation ou au moyen des pro-
cédures expressément prévues par ladite Convention » ; qu’elle avance
que, « [e]n l’absence de négociation ou de recours aux procédures prévues

33

par la Convention », la Cour ne saurait être saisie d’un différend ; et que,
selon elle, cette interprétation est confortée par les travaux préparatoires,
qui montrent que « la saisine de la Cour a été conçue par les rédacteurs de
 a Convention ... comme un recours ultime lorsque toutes les autres pos-
sibilités se sont révélées inopérantes » ;
   102. Considérant que la Fédération de Russie affirme que, en la pré-
sente espèce, « il n’y a jamais eu la moindre négociation entre les Parties
au sujet de l’interprétation ou de l’application de la convention sur l’éli-
mination de la discrimination raciale » ; que les procédures prévues par la
CIEDR n’ont été actionnées ni par la Fédération de Russie ni par la
Géorgie et que, « même après le déclenchement des hostilités, celle-ci n’a
pas saisi le [Comité pour l’élimination de toutes les formes de discrimina-
 ion raciale] en vertu de l’article 11 de la Convention » ; que, selon elle,
peu importe que les négociations ou le recours au Comité soient des
conditions préalables cumulatives ou alternatives parce qu’« il n’y a eu ni
négociation, ni recours à la procédure de l’article 11 (ou à celle de l’ar-
 icle 14) » de la CIEDR ; et que la Fédération de Russie affirme en consé-
quence que, les conditions préalables prévues à l’article 22 n’étant pas
remplies, la Géorgie n’a pas la « possibilité de saisi[r] unilatérale[ment] ... la
Cour » et que celle-ci n’a donc pas compétence ;
   103. Considérant que la Fédération de Russie conclut que, en l’absence
d’un différend se rapportant à la CIEDR, la Cour est manifestement
 ncompétente et que, quand bien même un tel différend existerait, étant
donné qu’« il n’a, en tout état de cause, pas fait l’objet de la moindre ten-
 ative de règlement entre les Parties » et que, « avant que la Géorgie intro-
duise sa requête devant la Cour, le 12 août dernier, la Fédération de
Russie n’en soupçonnait pas même l’existence », l’incompétence de la
Cour serait également manifeste, les conditions préalables à sa saisine
énoncées à l’article 22 n’étant pas remplies ;

                                        *
  104. Considérant que l’article 22 de la CIEDR, que la Géorgie in-
voque pour fonder la compétence de la Cour en la présente espèce, se lit
comme suit :
        « Tout différend entre deux ou plusieurs Etats parties touchant
     l’interprétation ou l’application de la présente Convention qui n’aura
     pas été réglé par voie de négociation ou au moyen des procédures
     expressément prévues par ladite Convention sera porté, à la requête
     de toute partie au différend, devant la Cour internationale de Justice
     pour qu’elle statue à son sujet, à moins que les parties au différend
     ne conviennent d’un autre mode de règlement » ;
  105. Considérant que, d’après les informations disponibles auprès du
Secrétaire général de l’Organisation des Nations Unies en sa qualité de
dépositaire, la Géorgie et la Fédération de Russie sont parties à la
CIEDR ; que la Géorgie a déposé son instrument d’adhésion le 2 juin 1999

34

sans l’assortir d’aucune réserve ; que l’Union des Républiques socialistes
soviétiques a déposé son instrument de ratification le 4 février 1969, en
 ormulant une réserve à l’article 22 de la Convention ; que, par une com-
munication reçue par le dépositaire le 8 mars 1989, le Gouvernement de
 ’Union des Républiques socialistes soviétiques a informé le Secrétaire
général qu’il avait décidé de retirer sa réserve à l’article 22 ; et que la
Fédération de Russie, en qualité de continuateur de la personnalité juri-
dique de l’Union des Républiques socialistes soviétiques, est partie à la
CIEDR sans réserve ;
   106. Considérant que la définition de la discrimination raciale donnée
au paragraphe 1 de l’article premier de la CIEDR est la suivante :
     « toute distinction, exclusion, restriction ou préférence fondée sur la
     race, la couleur, l’ascendance ou l’origine nationale ou ethnique, qui
     a pour but ou pour effet de détruire ou de compromettre la recon-
     naissance, la jouissance ou l’exercice, dans des conditions d’égalité,
     des droits de l’homme et des libertés fondamentales dans les do-
     maines politique, économique, social et culturel ou dans tout autre
     domaine de la vie publique » ;
  107. Considérant que les articles 2 et 5 de la CIEDR, dont la Géorgie
nvoque la violation dans le cadre de la présente instance, sont ainsi
ibellés :
        « Article 2
        1. Les Etats parties condamnent la discrimination raciale et s’enga-
     gent à poursuivre par tous les moyens appropriés et sans retard une
     politique tendant à éliminer toute forme de discrimination raciale et
     à favoriser l’entente entre toutes les races, et, à cette fin :
     a) Chaque Etat partie s’engage à ne se livrer à aucun acte ou pra-
          tique de discrimination raciale contre des personnes, groupes de
          personnes ou institutions et à faire en sorte que toutes les auto-
          rités publiques et institutions publiques, nationales et locales, se
          conforment à cette obligation ;
     b) Chaque Etat partie s’engage à ne pas encourager, défendre ou
          appuyer la discrimination raciale pratiquée par une personne ou
          une organisation quelconque ;
     c) Chaque Etat partie doit prendre des mesures efficaces pour
          revoir les politiques gouvernementales nationales et locales et
          pour modifier, abroger ou annuler toute loi et toute disposition
          réglementaire ayant pour effet de créer la discrimination raciale
          ou de la perpétuer là où elle existe ;
     d) Chaque Etat partie doit, par tous les moyens appropriés, y com-
          pris, si les circonstances l’exigent, des mesures législatives, inter-
          dire la discrimination raciale pratiquée par des personnes, des
          groupes ou des organisations et y mettre fin ;
     e) Chaque Etat partie s’engage à favoriser, le cas échéant, les orga-
          nisations et mouvements intégrationnistes multiraciaux et autres

35

          moyens propres à éliminer les barrières entre les races, et à
          décourager ce qui tend à renforcer la division raciale.
        2. Les Etats parties prendront, si les circonstances l’exigent, dans
     les domaines social, économique, culturel et autres, des mesures spé-
     ciales et concrètes pour assurer comme il convient le développement
     ou la protection de certains groupes raciaux ou d’individus apparte-
     nant à ces groupes en vue de leur garantir, dans des conditions
     d’égalité, le plein exercice des droits de l’homme et des libertés fon-
     damentales. Ces mesures ne pourront en aucun cas avoir pour effet
     le maintien de droits inégaux ou distincts pour les divers groupes
     raciaux, une fois atteints les objectifs auxquels elles répondaient » ;
        « Article 5
        Conformément aux obligations fondamentales énoncées à l’ar-
     ticle 2 de la présente Convention, les Etats parties s’engagent à inter-
     dire et à éliminer la discrimination raciale sous toutes ses formes et à
     garantir le droit de chacun à l’égalité devant la loi sans distinction de
     race, de couleur ou d’origine nationale ou ethnique, notamment
     dans la jouissance des droits suivants :
     a) Droit à un traitement égal devant les tribunaux et tout autre
          organe administrant la justice ;
     b) Droit à la sûreté de la personne et à la protection de l’Etat contre
          les voies de fait ou les sévices de la part soit de fonctionnaires du
          gouvernement, soit de tout individu, groupe ou institution ;
     c) Droits politiques, notamment droit de participer aux élections
          — de voter et d’être candidat — selon le système du suffrage
          universel et égal, droit de prendre part au gouvernement ainsi
          qu’à la direction des affaires publiques, à tous les échelons, et
          droit d’accéder, dans des conditions d’égalité, aux fonctions
          publiques ;
     d) Autres droits civils, notamment :
              i) Droit de circuler librement et de choisir sa résidence à
                 l’intérieur d’un Etat ;
             ii) Droit de quitter tout pays, y compris le sien, et de revenir
                 dans son pays ;
            iii) Droit à une nationalité ;
            iv) Droit de se marier et de choisir son conjoint ;
             v) Droit de toute personne, aussi bien seule qu’en association,
                 à la propriété ;
            vi) Droit d’hériter ;
           vii) Droit à la liberté de pensée, de conscience et de religion ;
          viii) Droit à la liberté d’opinion et d’expression ;
            ix) Droit à la liberté de réunion et d’association pacifiques ;

     e) Droits économiques, sociaux et culturels, notamment :
          i) Droits au travail, au libre choix de son travail, à des condi-

36

              tions équitables et satisfaisantes de travail, à la protection
              contre le chômage, à un salaire égal pour un travail égal, à
              une rémunération équitable et satisfaisante ;
          ii) Droit de fonder des syndicats et de s’affilier à des syndicats ;
         iii) Droit au logement ;
         iv) Droit à la santé, aux soins médicaux, à la sécurité sociale et
              aux services sociaux ;
          v) Droit à l’éducation et à la formation professionnelle ;
         vi) Droit de prendre part, dans des conditions d’égalité, aux
              activités culturelles ;
     f) Droit d’accès à tous lieux et services destinés à l’usage du public,
        tels que moyens de transport, hôtels, restaurants, cafés, specta-
        cles et parcs » ;
   108. Considérant que les Parties sont en désaccord sur le champ
d’application territorial des obligations incombant aux Etats parties en
vertu de la CIEDR ; que la Géorgie avance que la CIEDR ne prévoit
aucune limitation à son champ d’application territorial et que, en consé-
quence, « les obligations incombant à la Russie en vertu de cet instrument
s’étendent aux actes et omissions qui lui sont attribuables intervenus en
 erritoire géorgien, et plus précisément en Abkhazie et en Ossétie du
Sud » ; que la Fédération de Russie avance que les dispositions de la
CIEDR n’ont pas d’applicabilité extraterritoriale et que, en particulier,
 es articles 2 et 5 de la CIEDR ne peuvent régir la conduite d’un Etat hors
de ses frontières ;
   109. Considérant que la Cour fait observer que la CIEDR ne prévoit
aucune limitation générale de son champ d’application territorial ; qu’elle
note en outre qu’en particulier ni l’article 2 ni l’article 5 de la CIEDR,
dont la Géorgie invoque la violation, ne contiennent de limitation terri-
 oriale spécifique ; et qu’elle en conclut que ces dispositions de la CIEDR,
à l’instar d’autres dispositions d’instruments de même nature, paraissent
généralement applicables aux actes d’un Etat partie lorsque celui-ci agit
hors de son territoire ;
   110. Considérant que la Géorgie avance que le différend soumis par
elle à la Cour concerne l’interprétation et l’application de la CIEDR ; que
 a Fédération de Russie soutient que le différend porte, en réalité, sur le
recours à la force, les principes de non-intervention et d’autodétermina-
 ion et les violations du droit humanitaire ; et qu’il appartient à la Cour
d’établir prima facie s’il existe un différend au sens de l’article 22 de la
CIEDR ;
   111. Considérant que les Parties s’opposent sur le point de savoir si les
événements qui se sont déroulés en Ossétie du Sud et en Abkhazie, par-
 iculièrement après le 8 août 2008, ont soulevé des questions relatives aux
droits et obligations juridiques découlant de la CIEDR ; considérant que
 a Géorgie soutient que les éléments de preuve qu’elle a soumis à la Cour
démontrent que les événements survenus en Ossétie du Sud et en Abkha-
zie se sont accompagnés d’actes de discrimination raciale à l’encontre des

37

habitants de souche géorgienne de ces régions et relèvent par conséquent
des dispositions des articles 2 et 5 de la CIEDR ; qu’elle allègue que les
personnes déplacées de souche géorgienne expulsées d’Ossétie du Sud et
d’Abkhazie n’ont pas été autorisées à regagner leur domicile, alors même
que le droit au retour est expressément garanti par l’article 5 de la
CIEDR ; qu’elle avance en outre que des violences ont été commises
contre des personnes de souche géorgienne en Ossétie du Sud depuis le
cessez-le-feu du 10 août 2008, alors même que le droit à la sûreté de la
personne et à la protection contre les voies de fait ou les sévices est éga-
 ement garanti par l’article 5 de la CIEDR ; considérant que la Fédération
de la Russie avance que les faits en cause touchent exclusivement au
recours à la force, au droit humanitaire et à l’intégrité territoriale et, par-
 ant, ne relèvent pas du champ d’application de la Convention ;
   112. Considérant que, de l’avis de la Cour, les Parties sont en désac-
cord sur l’applicabilité des articles 2 et 5 de la CIEDR dans le contexte
des événements d’Ossétie du Sud et d’Abkhazie ; que, en conséquence, un
différend paraît exister entre les Parties quant à l’interprétation et à
 ’application de la CIEDR ; que, en outre, les actes allégués par la Géor-
gie paraissent pouvoir porter atteinte à des droits conférés par la CIEDR,
même si certains de ces actes pourraient également être couverts par
d’autres règles de droit international, notamment de droit humanitaire ;
et que ces éléments suffisent à ce stade à établir l’existence entre les
Parties d’un différend pouvant relever des dispositions de la CIEDR,
condition nécessaire de la compétence prima facie de la Cour au titre de
 ’article 22 de la Convention ;
   113. Considérant que la Cour, ayant établi l’existence d’un tel diffé-
rend, doit encore déterminer si les conditions procédurales prévues par
 ’article 22 de la Convention sont réunies avant de décider si elle a com-
pétence prima facie pour connaître de l’affaire et, partant, si elle a aussi le
pouvoir d’indiquer des mesures conservatoires au cas où les circonstances
 ’exigeraient ; qu’il est rappelé que l’article 22 prévoit qu’un différend tou-
chant l’interprétation ou l’application de la CIEDR peut être porté
devant la Cour s’il n’a pas « été réglé par voie de négociation ou au
moyen des procédures expressément prévues par ladite Convention » ; que
 a Géorgie avance que cette proposition décrit le cas de figure où un dif-
 érend n’a pas été réglé selon ces modalités et ne se réfère pas à des condi-
 ions qu’il faudrait épuiser avant que la Cour puisse être saisie du diffé-
rend ; que, selon la Géorgie, des discussions et négociations bilatérales sur
 es questions qui font l’objet de la Convention ont eu lieu entre les
Parties ; que la Fédération de Russie, quant à elle, fait valoir que, en
application de l’article 22 de la CIEDR, la tenue de négociations ou le
recours aux procédures prévues par la CIEDR est un préalable indispen-
sable à la saisine de la Cour ; et que la Fédération de Russie souligne
qu’aucune négociation n’a eu lieu entre les Parties sur des questions se
rapportant à la CIEDR, et que la Géorgie n’a pas davantage porté de
 elles questions à l’attention du Comité pour l’élimination de la discrimi-
nation raciale en application des procédures prévues par la Convention ;

38

   114. Considérant que l’article 22 de la CIEDR n’est pas structuré de la
même façon que les dispositions de certains autres instruments exigeant
qu’un certain temps se soit écoulé ou qu’un arbitrage ait été entrepris
avant qu’une quelconque instance puisse être introduite devant la Cour ;
que la formule « [t]out différend ... qui n’aura pas été réglé par voie de
négociation ou au moyen des procédures expressément prévues » par la
Convention, prise dans son sens naturel, ne donne pas à penser que la
 enue de négociations formelles au titre de la Convention ou le recours
aux procédures visées à l’article 22 constituent des conditions préalables
auxquelles il doit être satisfait avant toute saisine de la Cour ; et que
 ’article 22 donne en revanche à penser que la Partie demanderesse doit
avoir tenté d’engager, avec la Partie défenderesse, des discussions sur des
questions pouvant relever de la CIEDR ;
   115. Considérant qu’il ressort du dossier de l’affaire que de telles ques-
 ions ont été soulevées à l’occasion de contacts bilatéraux entre les
Parties, et qu’elles n’ont manifestement pas été résolues par voie de négo-
ciation avant le dépôt de la requête ; que, dans plusieurs communications
adressées au Conseil de sécurité de l’Organisation des Nations Unies les
 ours ayant précédé le dépôt de la requête, ces mêmes questions ont été
soulevées par la Géorgie et commentées par la Fédération de Russie ; que,
dès lors, la Fédération de Russie était informée de la position de la Géor-
gie à cet égard ; et que le fait que la CIEDR n’ait pas été expressément
mentionnée dans un contexte bilatéral ou multilatéral ne fait pas obstacle
à la saisine de la Cour sur le fondement de l’article 22 de la Convention ;
   116. Considérant que l’article 22 de la CIEDR mentionne également
 es « procédures expressément prévues » par la Convention ; que, selon ces
procédures, « [s]i un Etat partie estime qu’un autre Etat partie n’applique
pas les dispositions de la Convention », la question peut être portée à
 ’attention du Comité pour l’élimination de la discrimination raciale ; et
que ni l’une ni l’autre des Parties n’avancent que les questions en litige
ont été portées à l’attention du Comité ;

   117. Considérant que, à la lumière de tout ce qui précède, la Cour
estime, prima facie, avoir compétence en vertu de l’article 22 de la
CIEDR pour connaître de l’affaire dans la mesure où l’objet du différend
 ouche à « l’interprétation ou [à] l’application » de la Convention ; et que
 a Cour peut en conséquence examiner la présente demande en indication
de mesures conservatoires ;

                                    * *
   118. Considérant que le pouvoir d’indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
 e droit de chacune des parties en attendant qu’elle rende sa décision, afin
qu’un préjudice irréparable ne soit pas causé aux droits en litige dans une
procédure judiciaire ; qu’il s’ensuit que la Cour doit se préoccuper de sau-
vegarder par de telles mesures les droits que l’arrêt qu’elle aura ultérieu-

39

rement à rendre pourrait éventuellement reconnaître, soit au demandeur,
soit au défendeur (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie
(Serbie et Monténégro)), mesures conservatoires, ordonnance du 8 avril
1993, C.I.J. Recueil 1993, p. 19, par. 34 ; Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mesures conser-
vatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 22,
par. 35) ; et qu’un lien doit donc être établi entre les droits allégués que les
mesures conservatoires sollicitées visent à protéger et l’objet de l’instance
pendante devant la Cour sur le fond de l’affaire ;

  119. Considérant que, d’après la requête de la Géorgie, les droits que
a Géorgie et ses ressortissants peuvent tenir des articles 2, 3, 4, 5 et 6 de
a CIEDR constituent l’objet de l’instance pendante devant la Cour sur le
 ond de l’affaire ;
  120. Considérant que les droits que la Géorgie cherche à sauvegarder
par l’indication de mesures conservatoires sont énumérés en ces termes
dans la demande qu’elle a présentée à cet effet le 14 août 2008 :


     « a) [le] droit à ce que, conformément au paragraphe 1 de l’article 2,
          la Fédération de Russie et les autorités séparatistes agissant
          sous sa direction et sous son contrôle s’abstiennent de tout
          nouvel acte ou pratique de discrimination fondée sur l’origine
          ethnique contre des citoyens géorgiens et que les civils soient
          pleinement protégés contre de tels actes dans les territoires sous
          occupation ou contrôle effectif des forces russes ;
       b) [le] droit à ce que, conformément à l’article 3, la Fédération de
          Russie et les autorités séparatistes agissant sous sa direction et
          sous son contrôle s’abstiennent de tout nouvel acte entraînant
          la reconnaissance de la ségrégation fondée sur l’origine eth-
          nique pratiquée à l’encontre de citoyens géorgiens ou rendant
          celle-ci permanente par le déplacement forcé ou le déni du
          droit des personnes déplacées de retourner dans leurs foyers en
          Ossétie du Sud, en Abkhazie et dans les territoires voisins
          sous occupation ou contrôle effectif des forces russes ;
       c) [le] droit à ce que, conformément à l’article 5, la Fédération de
          Russie et les autorités séparatistes agissant sous sa direction et
          sous son contrôle s’abstiennent de tout nouvel acte tel que des
          citoyens géorgiens soient empêchés de jouir de droits de
          l’homme fondamentaux, en particulier du droit à la sûreté de la
          personne et à la protection contre les voies de fait ou les sévices,
          du droit de circuler librement et de choisir sa résidence à l’inté-
          rieur des frontières de la Géorgie, du droit des personnes dépla-
          cées de retourner dans leurs foyers en toute sécurité, ainsi que
          du droit à la protection des habitations et des biens contre les
          actes de pillage et de destruction ; et

40

      d) [le] droit à ce que, conformément à l’article 6, la Fédération de
         Russie et les autorités séparatistes agissant sous sa direction et
         sous son contrôle s’abstiennent de tout acte privant les citoyens
         géorgiens soumis à leur juridiction d’une protection et d’une
         voie de recours effectives contre les actes de discrimination
         fondée sur l’origine ethnique et les violations des droits de
         l’homme » ;
   121. Considérant que, dans sa demande modifiée (voir paragraphe 41
ci-dessus), la Géorgie, se référant aux articles 2 et 5 de la CIEDR, indique
qu’elle cherche à obtenir la protection des « droits à la sûreté de la per-
sonne et à la protection contre les voies de fait ou les sévices » et du
« droit au retour » prévus dans lesdits articles de la Convention ;
   122. Considérant que, dans sa demande modifiée, la Géorgie fait
notamment valoir ceci, à propos de ces droits :
        « Par sa requête déposée le 12 août 2008, la Géorgie prie notam-
     ment la Cour d’ordonner à la Fédération de Russie de prendre
     toutes les mesures nécessaires pour garantir que les personnes de
     souche géorgienne demeurées en Ossétie du Sud et en Abkhazie ne
     seront pas soumises à des actes de discrimination constitutifs de viola-
     tions des articles 2 et 5 de la CIEDR. En attendant l’examen du
     bien-fondé de ses griefs et des remèdes demandés, la Géorgie prie res-
     pectueusement la Cour d’indiquer des mesures conservatoires afin
     d’empêcher qu’un préjudice irréparable ne soit porté au droit des
     personnes de souche géorgienne de ne pas subir de traitement discri-
     minatoire et, en particulier, des violences ou autres actes de contrainte
     tels que meurtres ou menaces de meurtre, atteintes ou menaces
     d’atteinte à l’intégrité physique, prises d’otages et mises en détention
     sur la base de l’origine ethnique, destruction et pillage de biens et
     autres actes visant à les chasser de leurs foyers en Ossétie du Sud,
     en Abkhazie et dans des régions adjacentes situées en territoire
     géorgien.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Dans sa requête, la Géorgie prie notamment la Cour d’ordonner à
     la Fédération de Russie de prendre toutes les mesures nécessaires
     pour assurer et faciliter le retour en Ossétie du Sud et en Abkhazie,
     en toute sécurité, des personnes déplacées de souche géorgienne, eu
     égard au droit au retour garanti par l’article 5 de la CIEDR. En
     attendant l’examen du bien-fondé des griefs qu’elle a formulés au
     regard de la Convention, et des remèdes qu’elle a demandés, la
     Géorgie prie respectueusement la Cour d’indiquer des mesures
     conservatoires afin d’empêcher qu’un préjudice irréparable ne soit
     porté au droit des personnes de souche géorgienne de retourner en
     Ossétie du Sud et en Abkhazie » ;
  123. Considérant que, à l’audience, la Géorgie a réaffirmé que les
droits dont elle « demande la protection aussi bien dans sa demande en

41

 ndication de mesures conservatoires modifiée que dans sa requête sont
ceux-là mêmes qui sont garantis dans les articles 2 et 5 de la Conven-
 ion », et qu’elle a ainsi décrit ces droits :
        « En vertu des alinéas a) et b) du paragraphe 1 de l’article 2, la
     Géorgie a droit à ce que la Russie, en tant qu’Etat partie à la
     Convention, « ne se livr[e] à aucun acte ou pratique de discrimina-
     tion raciale contre des personnes, groupes de personnes ou institu-
     tions » et s’engage à « ne pas encourager, défendre ou appuyer la
     discrimination raciale pratiquée par une personne ou une organisa-
     tion quelconque ». En application de l’alinéa d) du paragraphe 1 de
     l’article 2, la Géorgie a également droit à ce que la Russie, « par tous
     les moyens appropriés, ... interdi[s]e la discrimination raciale prati-
     quée par des personnes, des groupes ou des organisations et y mett[e]
     fin ». L’article 5 protège en particulier : premièrement, en son ali-
     néa b), le droit « à la sûreté de la personne et à la protection de l’Etat
     contre les voies de fait ou les sévices de la part soit de fonctionnaires
     du gouvernement, soit de tout individu, groupe ou institu-
     tion » ; deuxièmement, au sous-alinéa i) de son alinéa d), le droit
     de « circuler librement et de choisir sa résidence à l’intérieur
     d’un Etat » ; troisièmement, au sous-alinéa ii) de ce même ali-
     néa, le droit « de revenir » ; quatrièmement, au sous-alinéa iii)
     de ce même alinéa, le droit « à une nationalité » ; et, cinquiè-
     mement, au sous-alinéa v) de ce même alinéa, le droit « à la
     propriété » » ;
   124. Considérant que la Fédération de Russie soutient que le lien
requis entre les droits dont la Géorgie demande la protection dans sa
demande en indication de mesures conservatoires et l’objet de l’instance
sur le fond de l’affaire fait défaut ;
   125. Considérant que la Fédération de Russie expose, en particulier,
que, « si jamais elles étaient indiquées, les mesures énumérées aux ali-
néas a) et b) de la demande [lui] imposeraient ... de prendre des mesures
concrètes pour parvenir à certains résultats ou en prévenir d’autres dans
 es territoires concernés » et qu’elles présupposeraient donc que les arti-
cles 2 et 5 de la CIEDR énoncent une obligation de prévenir la discrimi-
nation raciale ; qu’elle fait valoir que, ainsi qu’il ressort du libellé des
articles 2 et 5 de la CIEDR, nulle part dans ces dispositions les Etats ne
« s’engagent à prévenir les violations de la Convention » et qu’il n’y a
donc « pas d’obligation de prévenir la discrimination raciale pratiquée
par d’autres acteurs » ; qu’en conséquence, selon la Fédération de Russie,
 ’obligation de prévenir la discrimination raciale — ou les mesures spéci-
fiques et positives qui en découleraient — ne saurait constituer l’objet
de l’instance sur le fond ; et que, dès lors, aucun droit correspondant à
une telle obligation ne saurait être protégé par l’indication de mesures
conservatoires ;
   126. Considérant que la Cour note que les articles 2 et 5 de la CIEDR
visent à protéger les individus contre la discrimination raciale en faisant

42

obligation aux Etats parties de prendre certaines mesures qui s’y trouvent
 ndiquées ; qu’elle considère qu’il n’est pas opportun, à ce stade de la pro-
cédure, de se prononcer sur la question de savoir si les articles 2 et 5 de la
CIEDR supposent une obligation de prévenir la commission d’actes de
discrimination raciale par des tiers ; que les Etats parties à la CIEDR ont
 e droit d’exiger d’un Etat partie qu’il exécute les obligations spécifiques
 ui incombant en vertu des articles 2 et 5 de la Convention ; qu’il existe
un rapport de corrélation entre le respect des droits des individus, les
obligations incombant aux Etats parties en vertu de la CIEDR et le
droit des Etats parties à demander l’exécution de ces obligations ;
que, selon la Cour, les droits que la Géorgie invoque dans sa demande
en indication de mesures conservatoires et qu’elle cherche à protéger
en présentant celle-ci possèdent un lien suffisant, aux fins de la présente
procédure, avec le fond de l’affaire introduite par elle ; et que ce sont
 es droits ainsi revendiqués qui doivent retenir l’attention de la Cour
dans son examen de la demande en indication de mesures conservatoires
présentée par la Géorgie ;
   127. Considérant que la Cour, après avoir établi qu’il existe une base
sur laquelle sa compétence pourrait être fondée, ne doit pas indiquer de
mesures tendant à protéger des droits en litige autres que ceux qui pour-
raient en définitive constituer la base d’un arrêt rendu dans l’exercice de
cette compétence ; qu’en conséquence la Cour limitera son examen aux
mesures demandées par la Géorgie et aux moyens avancés pour deman-
der ces mesures, qui paraissent entrer dans le champ d’application de la
CIEDR (cf. Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et
Monténégro)), mesures conservatoires, ordonnance du 8 avril 1993,
C.I.J. Recueil 1993, p. 19) ;

                                    * *
   128. Considérant que le pouvoir d’indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut « présuppose qu’un préju-
dice irréparable ne doit pas être causé aux droits en litige dans une pro-
cédure judiciaire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), me-
sures conservatoires, ordonnance du 3 mars 1999, C.I.J. Recueil 1999 (I),
p. 15, par. 22) ;
   129. Considérant que le pouvoir de la Cour d’indiquer des mesures
conservatoires ne sera exercé que s’il y a urgence, c’est-à-dire s’il existe un
réel risque qu’une action préjudiciable aux droits de l’une ou de l’autre
Partie ne soit commise avant que la Cour n’ait rendu sa décision défini-
 ive (voir par exemple Passage par le Grand-Belt (Finlande c. Dane-
mark), mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J.
Recueil 1991, p. 17, par. 23 ; Certaines procédures pénales engagées en
France (République du Congo c. France), mesure conservatoire, ordon-
nance du 17 juin 2003, C.I.J. Recueil 2003, p. 107, par. 22 ; Usines de pâte
à papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures conser-

43

vatoires, ordonnance du 23 janvier 2007, C.I.J. Recueil 2007 (I), p. 11,
par. 32) ; et que la Cour doit donc examiner si, dans la présente instance,
une telle urgence existe ;

                                      *
   130. Considérant que la Géorgie fait valoir que, vu le comportement
de la Fédération de Russie en Ossétie du Sud, en Abkhazie et dans les
régions adjacentes, des mesures conservatoires sont requises d’urgence
parce qu’« il existe un risque imminent de voir les personnes de souche
géorgienne [dans ces régions] brutalement expulsées, tuées, molestées,
détenues de manière illicite ou prises en otage, et leurs habitations et
autres biens endommagés ou pillés », et que, « [e]n outre, les perspectives
du retour des personnes de souche géorgienne qui ont été contraintes à
prendre la fuite se détériorent rapidement » ;
   131. Considérant que la Géorgie soutient que des rapports d’organisa-
 ions internationales et non gouvernementales, ainsi que les déclarations
de témoins qui vont dans le même sens et les corroborent, apportent la
preuve des « violations continues, généralisées et systématiques des droits
que les personnes de souche géorgienne tiennent de la Convention » com-
mises en Ossétie du Sud, en Abkhazie et dans d’autres parties de la Géor-
gie « actuellement occupées par les forces russes », et montrent, d’après
elle, que pèse sur les personnes de souche géorgienne demeurées dans ces
régions « un risque imminent d’être violemment agressées et expulsées par
 a force » ; que, selon la Géorgie, des preuves existent d’un « risque réel de
voir se poursuivre le nettoyage ethnique entrepris par les forces militaires
russes et les milices séparatistes opérant derrière les lignes russes, tout
particulièrement dans les régions ayant conservé d’importantes commu-
nautés géorgiennes » ; et que la Géorgie affirme qu’il ressort également de
ces éléments de preuve que « les autorités russes n’assurent pas, et ris-
quent de continuer à ne pas assurer, le respect des droits dont peuvent se
prévaloir, en vertu de la Convention, les personnes de souche géor-
gienne », en particulier les droits des Géorgiens qui vivent encore en Ossé-
 ie du Sud, en Abkhazie et dans d’autres régions géorgiennes « actuelle-
ment occupées par les forces russes », et les droits des Géorgiens qui
souhaitent retourner dans leurs foyers dans ces régions ;
   132. Considérant que la Géorgie avance que « les droits en litige ris-
quent de subir un préjudice par définition irréparable », parce qu’« [a]u-
cune satisfaction ni aucune indemnisation ne pourront jamais réparer les
 ormes extrêmes du préjudice » qui leur a été porté dans la présente
affaire ; qu’elle indique que le risque de préjudice irréparable « n’est pas
nécessairement éliminé par une suspension ou une cessation des hostilités
militaires à l’origine du contexte dans lequel est apparu le risque » ; et
qu’elle soutient que « les violations massives des droits que la Convention
garantit aux personnes de souche géorgienne se sont même aggravées
après la cessation des affrontements militaires, ... se sont poursuivies sans
relâche depuis, et ... continuent toujours » ;

44

   133. Considérant que la Géorgie indique que « [l]e risque qu’il soit
porté préjudice de manière irréparable aux droits en cause en l’espèce
n’est pas seulement imminent, il s’est déjà concrétisé », ce qu’atteste le
 ait que « le nettoyage ethnique et d’autres formes de discrimination
prohibées dont sont victimes les Géorgiens en Abkhazie, en Ossétie
du Sud et dans les autres régions occupées par les forces russes se pour-
suivent, et qu’il est probable qu’ils se poursuivront encore et qu’ils se
reproduiront » ;
   134. Considérant que la Fédération de Russie indique quant à elle que
« les critères énoncés à l’article 41 ne sont pas remplis en l’espèce » ; et
qu’elle prétend que « la Géorgie n’a pas établi que des droits opposables
à la Russie en vertu des articles 2 et 5 de la CIEDR, aussi largement puis-
sent-ils être interprétés, sont exposés à un « risque grave » de dommage
 rréparable » ;
   135. Considérant que, s’agissant de la période qualifiée par la Géorgie
de « première et deuxième phases de l’intervention de la Russie en Ossétie
du Sud et en Abkhazie », la Fédération de Russie appelle l’attention sur
 es documents versés au dossier de l’affaire, en particulier « plusieurs
déclarations de ministres géorgiens, décisions et accords internationaux
auxquels la Géorgie est partie, dans lesquels le rôle de la Russie et celui
des forces de maintien de la paix sont acceptés et reconnus comme tout à
 ait bénéfiques » ;
   136. Considérant que, s’agissant des événements du mois d’août 2008,
 a Fédération de Russie allègue que les « faits sur lesquels il est raisonna-
blement permis de se fonder » démentent qu’un risque grave pèse sur les
droits maintenant invoqués par la Géorgie, arguant que, premièrement,
 es actions armées ont entraîné « des pertes dans les rangs des forces
armées de toutes les parties concernées, la mort de civils de toutes ori-
gines ethniques ainsi qu’un déplacement massif de personnes de toutes
origines ethniques » et, deuxièmement, que « les actions armées ont
aujourd’hui cessé, et [que] des civils de toutes origines ethniques ont com-
mencé à retourner dans les anciennes zones de conflit, quoique pas encore
dans toutes » ; et que, en ce qui concerne le principe du retour, la Fédéra-
 ion de Russie fait observer que, « [l]e 15 août, dans le cadre de discus-
sions avec le Haut Commissaire des Nations Unies pour les réfugiés, le
ministre russe des affaires étrangères a indiqué qu’il souscrivait au prin-
cipe du caractère non discriminatoire du droit au retour de tous les civils
 orcés à fuir » ;
   137. Considérant que la Fédération de Russie affirme que « l’urgence
ne peut être invoquée qu’au regard des faits survenus après le 7 août
2008 », puisque, avant cette date, « bien évidemment, le degré d’urgence
requis n’était pas atteint, la Géorgie n’ayant même jamais fait grief à la
Russie d’avoir commis des violations de la CIEDR » ; qu’elle fait en outre
valoir que la seule urgence à laquelle les événements survenus après le
7 août pourraient permettre de conclure concernerait les « actions armées
et [l]es répercussions qu’elles ont eues depuis cette date » ; qu’elle expose
que « des faits majeurs ... survenus pendant cette période ... contredi[sent]

45

 a thèse de l’urgence » ; qu’elle renvoie au cessez-le-feu qu’elle a annoncé
 e 12 août 2008 et aux six principes pour le règlement pacifique du conflit
adoptés le même jour par les présidents de la Fédération de Russie et de
 a République française et signés ensuite, entre les 13 et 16 août 2008, par
 e président de la Géorgie et les dirigeants de l’Ossétie du Sud et de
 ’Abkhazie, « par l’intermédiaire de la Russie et en présence de l’OSCE et
de l’Union européenne » ; et qu’elle avance que, depuis lors, « les actions
armées ont cessé et [que] de nombreuses personnes déplacées ont en fait
déjà regagné Gori et les villages voisins » ;
   138. Considérant que la Fédération de Russie soutient que les affirma-
 ions de la Géorgie, selon lesquelles la Fédération de Russie, d’une part,
continue de pratiquer la discrimination à l’égard des personnes de souche
géorgienne en Abkhazie, en Ossétie du Sud et dans les régions voisines en
mettant en péril le droit à la sûreté et au retour de ces personnes et,
d’autre part, soutient activement des groupes ou des individus qui conti-
nuent de perpétrer des actes de violence contre les personnes de souche
géorgienne, ne sont pas étayées par les documents produits par la Géor-
gie elle-même ;
   139. Considérant que la Fédération de Russie fait valoir que « [l]a
 hèse relative à l’urgence en Abkhazie repose presque exclusivement sur
des déductions, ce qui ne constitue pas une base solide pour l’indication
de mesures conservatoires » ;
   140. Considérant que la Fédération de Russie avance que ses « démar-
ches actives ... devant l’OSCE ... , auprès de l’Union européenne et du
président Sarkozy visent précisément à régler le problème qui ... a été
soumis [à la Cour] et [lui est] ... présent[é] comme justifiant l’indication de
mesures conservatoires » ; qu’elle note que les autres principes annoncés
 e 8 septembre 2008 prévoient le déploiement de 200 observateurs de
 ’Union européenne « dans les zones tampons sud-ossète et abkhaze » et le
« retrait complet, dix jours plus tard, des forces de maintien de la paix
russes » ; qu’elle affirme que, « [a]ux termes du plan, les observateurs de
 ’ONU et de l’OSCE continueront en outre d’exercer leur mandat » ;
qu’elle indique que d’autres aspects relatifs à la sécurité et à la stabilité,
ainsi que la question du retour des réfugiés, seront examinés lors de dis-
cussions internationales « dont l’ouverture est imminente et qui se tien-
dront évidemment à un niveau très élevé » ; qu’elle soutient que les faits
« démentent la thèse de la Géorgie selon laquelle il y aurait une crise
constante qui irait en s’aggravant » ; et qu’elle relève que, s’« [i]l y a certes
eu une crise humanitaire, ... elle s’inscrivait dans le cadre du récent conflit
armé et que c’est dans ce contexte, et au plus haut niveau, qu’il est tenté
d’y remédier » ;

                                       *
   141. Considérant que, aux fins de sa décision sur la demande en indi-
cation de mesures conservatoires, la Cour est appelée non pas à établir
 ’existence de violations de la CIEDR mais à déterminer si les circon-

46

stances exigent l’indication de mesures conservatoires à l’effet de protéger
des droits conférés par la CIEDR ; qu’elle n’est pas habilitée, à ce stade,
à conclure de façon définitive sur les faits ni à se prononcer sur leur attri-
bution ; et que sa décision sur la demande en indication de mesures
conservatoires laisse intact le droit de chacune des Parties de faire valoir
à cet égard ses moyens au fond ;
   142. Considérant, néanmoins, que les droits en cause en l’espèce, en
particulier ceux énoncés à l’alinéa b) et au sous-alinéa i) de l’alinéa d) de
 ’article 5 de la CIEDR, sont de nature telle que le préjudice qui leur
serait porté pourrait être irréparable ; que la Cour considère que des vio-
 ations du droit à la sûreté des personnes et du droit à la protection de
 ’Etat contre les voies de fait ou les sévices (article 5, alinéa b)) pourraient
notamment se traduire par des pertes en vies humaines ou des atteintes à
 ’intégrité physique et donc causer un préjudice irréparable ; qu’elle estime
en outre que des violations du droit de circuler librement et de choisir sa
résidence à l’intérieur d’un Etat (ibid., alinéa d) i)) pourraient également
causer un préjudice irréparable lorsque les personnes concernées sont
exposées à des privations, à un sort pénible et angoissant et même à des
dangers pour leur vie et leur santé ; et que la Cour conclut que les per-
sonnes contraintes de quitter leur domicile et privées de leur droit de
retour pourraient, en fonction des circonstances, courir un risque grave
de préjudice irréparable ;
   143. Considérant que la Cour est consciente du caractère exceptionnel
et complexe de la situation sur le terrain en Ossétie du Sud, en Abkhazie
et dans les régions adjacentes, et prend note des incertitudes qui demeu-
rent quant à la question de savoir qui y détient l’autorité ; que, sur la foi
des informations versées au dossier de l’affaire, elle estime que la popula-
 ion de souche géorgienne qui se trouve dans les régions touchées par le
récent conflit demeure vulnérable ;
   Considérant en outre que la situation en Ossétie du Sud, en Abkhazie
et dans les régions adjacentes de Géorgie est instable et pourrait changer
rapidement ; que, étant donné les tensions actuelles et l’absence d’un
règlement global du conflit dans cette zone, la Cour estime que les popu-
 ations de souche ossète et abkhaze demeurent également vulnérables ;
   Considérant que, s’il a été entrepris d’y remédier, les problèmes des
réfugiés et des personnes déplacées dans cette zone n’ont pas encore été
résolus dans leur totalité ;
   Considérant que, à la lumière de ce qui précède, il existe, s’agissant
des groupes ethniques susvisés, un risque imminent que les droits en
cause mentionnés au paragraphe précédent ne subissent un préjudice
 rréparable ;
   144. Considérant que les Etats parties à la CIEDR « condamnent la
discrimination raciale et s’engagent à poursuivre par tous les moyens
appropriés et sans retard une politique tendant à éliminer toute forme de
discrimination raciale » ; et que, de l’avis de la Cour, compte tenu des
circonstances portées à son attention, lesquelles se caractérisent par un
risque grave que des actes de discrimination raciale ne soient commis,

47

 a Géorgie et la Fédération de Russie ont manifestement l’obligation de
 aire tout ce qui est en leur pouvoir pour veiller à ce qu’ils ne se repro-
duisent pas, que de tels actes commis dans le passé puissent ou non leur
être juridiquement attribués ;
   145. Considérant que la Cour est convaincue que des mesures conser-
vatoires doivent être indiquées afin de protéger les droits conférés par la
CIEDR qui constituent l’objet du différend ; et que, lorsqu’une demande
en indication de mesures conservatoires lui a été présentée, la Cour a le
pouvoir, en vertu de son Statut, d’indiquer des mesures totalement ou
partiellement différentes de celles qui sont sollicitées, ou des mesures qui
s’adressent à la partie même dont émane la demande ; que le para-
graphe 2 de l’article 75 du Règlement mentionne expressément ce pouvoir
de la Cour ; et que celle-ci a déjà exercé ce pouvoir en plusieurs occasions
 Activités armées sur le territoire du Congo (République démocratique du
Congo c. Ouganda), mesures conservatoires, ordonnance du 1er juillet
2000, C.I.J. Recueil 2000, p. 128, par. 43 ; Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mesures conser-
vatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 24,
par. 48 ; Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et
Monténégro)), mesures conservatoires, ordonnance du 8 avril 1993,
C.I.J. Recueil 1993, p. 22, par. 46) ;
   146. Considérant que la Cour, ayant conclu que des mesures conser-
vatoires doivent être indiquées en la présente instance, a examiné la
 eneur des mesures demandées par la Géorgie ; qu’elle n’estime pas que,
dans les circonstances de l’espèce, les mesures à indiquer doivent être
 dentiques à celles demandées par la Géorgie ; et que la Cour, ayant exa-
miné les éléments qui lui ont été soumis, juge opportun d’indiquer des
mesures à l’intention des deux Parties ;

                                     *

   147. Considérant que les ordonnances de la Cour « indiquant des
mesures conservatoires au titre de l’article 41 [du Statut] ont un caractère
obligatoire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 2001, p. 506, par. 109) et créent donc des obligations juri-
diques internationales que les deux Parties sont tenues de respecter (Acti-
vités armées sur le territoire du Congo (République démocratique du
Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 258, par. 263) ;

                                   * *

  148. Considérant que la décision rendue en la présente procédure ne
préjuge en rien la question de la compétence de la Cour pour connaître
du fond de l’affaire, ni aucune question relative à la recevabilité de la
requête ou au fond lui-même, et qu’elle laisse intact le droit des Gouver-

48

nements de la Géorgie et de la Fédération de Russie de faire valoir leurs
moyens en ces matières ;

                                     * * *
  149. Par ces motifs,
  LA COUR, rappelant aux Parties leurs obligations découlant de la
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale,
     Indique à titre provisoire les mesures conservatoires suivantes :
     A. Par huit voix contre sept,
  Les deux Parties devront, en Ossétie du Sud, en Abkhazie et dans les
régions géorgiennes adjacentes,
1) s’abstenir de tous actes de discrimination raciale contre des personnes,
   des groupes de personnes ou des institutions ;
2) s’abstenir d’encourager, de défendre ou d’appuyer toute discrimi-
   nation raciale pratiquée par une personne ou une organisation quel-
   conque ;
3) faire tout ce qui est en leur pouvoir, chaque fois que, et partout où,
   cela est possible, afin de garantir, sans distinction d’origine nationale
   ou ethnique,
     i) la sûreté des personnes ;
    ii) le droit de chacun de circuler librement et de choisir sa résidence
        à l’intérieur d’un Etat ;
   iii) la protection des biens des personnes déplacées et des réfugiés ;

4) faire tout ce qui est en leur pouvoir afin de garantir que les autorités
   et les institutions publiques se trouvant sous leur contrôle ou sous leur
   influence ne se livrent pas à des actes de discrimination raciale à
   l’encontre de personnes, groupes de personnes ou institutions ;
           me
  POUR : M    Higgins, président ; MM. Buergenthal, Owada, Simma, Abra-
    ham, Keith, Sepúlveda-Amor, juges ; M. Gaja, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Ranjeva, Shi, Koroma,
    Tomka, Bennouna, Skotnikov, juges ;
  B. Par huit voix contre sept,
   Les deux Parties faciliteront, et s’abstiendront d’entraver d’une quel-
conque façon, l’aide humanitaire apportée au soutien des droits dont
peut se prévaloir la population locale en vertu de la convention interna-
 ionale sur l’élimination de toutes les formes de discrimination raciale ;
             me
  POUR : M   Higgins, président ; MM. Buergenthal, Owada, Simma, Abra-
    ham, Keith, Sepúlveda-Amor, juges ; M. Gaja, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Ranjeva, Shi, Koroma,
    Tomka, Bennouna, Skotnikov, juges ;

49

  C. Par huit voix contre sept,
  Chaque Partie s’abstiendra de tout acte qui risquerait de porter atteinte
aux droits de l’autre Partie au regard de tout arrêt que la Cour pourrait
rendre en l’affaire, ou qui risquerait d’aggraver ou d’étendre le différend
porté devant elle ou d’en rendre la solution plus difficile ;
           me
  POUR : M    Higgins, président ; MM. Buergenthal, Owada, Simma, Abra-
    ham, Keith, Sepúlveda-Amor, juges ; M. Gaja, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Ranjeva, Shi, Koroma,
    Tomka, Bennouna, Skotnikov, juges ;
  D. Par huit voix contre sept,
  Chaque Partie informera la Cour de la manière dont elle assure l’exé-
cution des mesures conservatoires ci-dessus indiquées ;
           me
  POUR : M    Higgins, président ; MM. Buergenthal, Owada, Simma, Abra-
    ham, Keith, Sepúlveda-Amor, juges ; M. Gaja, juge ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Ranjeva, Shi, Koroma,
    Tomka, Bennouna, Skotnikov, juges.

  Fait en français et en anglais, le texte français faisant foi, au Palais
de la Paix, à La Haye, le quinze octobre deux mille huit, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la Géorgie et au
Gouvernement de la Fédération de Russie.

                                                     Le président,
                                            (Signé) Rosalyn HIGGINS.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.




  M. le juge AL-KHASAWNEH, vice-président, et MM. les juges RANJEVA,
SHI, KOROMA, TOMKA, BENNOUNA et SKOTNIKOV joignent à l’ordonnance
’exposé de leur opinion dissidente commune ; M. le juge ad hoc GAJA
oint une déclaration à l’ordonnance.

                                                      (Paraphé) R.H.
                                                      (Paraphé) Ph.C.




50

